 

Exhibit 10.1

 

 

 

[logo1.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among     

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Lead Arranger,

 

THE LENDERS THAT ARE PARTIES HERETO

 

as the Lenders,

 

INSTEEL INDUSTRIES, INC.

 

as Parent, and

 

INSTEEL WIRE PRODUCTS COMPANY

 

as Borrower

 

Dated as of May 15, 2019

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

    Page      

1.

DEFINITIONS AND CONSTRUCTION

1

1.1

Definitions

1

1.2

Accounting Terms

43

1.3

Code

43

1.4

Construction

43

1.5

Time References

44

1.6

Schedules and Exhibits

44

2.

LOANS AND TERMS OF PAYMENT

44

2.1

Revolving Loans

44

2.2

[Reserved]

45

2.3

Borrowing Procedures and Settlements

45

2.4

Payments; Reductions of Commitments; Prepayments

52

2.5

Promise to Pay; Promissory Notes

56

2.6

Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations

56

2.7

Crediting Payments

58

2.8

Designated Account

58

2.9

Maintenance of Loan Account; Statements of Obligations

58

2.10

Fees

58

2.11

Letters of Credit

59

2.12

LIBOR Option

67

2.13

Capital Requirements

69

2.14

Incremental Facilities

70

2.15

Joint and Several Liability of Borrowers

72

3.

CONDITIONS; TERM OF AGREEMENT

75

3.1

Conditions Precedent to the Initial Extension of Credit

75

3.2

Conditions Precedent to all Extensions of Credit

75

3.3

Maturity

75

3.4

Effect of Maturity

76

3.5

Early Termination by Borrowers

76

3.6

Conditions Subsequent

76

4.

REPRESENTATIONS AND WARRANTIES

76

 

-i-

--------------------------------------------------------------------------------

 

 

Table of Contents

 

(continued)

 

    Page      

4.1

Due Organization and Qualification; Subsidiaries

76

4.2

Due Authorization; No Conflict

77

4.3

Governmental Consents

77

4.4

Binding Obligations; Perfected Liens

78

4.5

Title to Assets; No Encumbrances

78

4.6

Litigation

78

4.7

Compliance with Laws

78

4.8

No Material Adverse Effect

78

4.9

Solvency

79

4.10

Employee Benefits

79

4.11

Environmental Condition

79

4.12

Complete Disclosure

79

4.13

Patriot Act

80

4.14

Indebtedness

80

4.15

Payment of Taxes

80

4.16

Margin Stock

80

4.17

Governmental Regulation

80

4.18

OFAC/Sanctions

81

4.19

Employee and Labor Matters

81

4.20

Parent as a Holding Company

81

4.21

Leases

81

4.22

Eligible Accounts

81

4.23

Eligible Inventory

81

4.24

[Reserved]

82

4.25

Location of Inventory

82

4.26

Inventory Records

82

4.27

Required Equity Documents

82

4.28

Other Documents

82

4.29

Immaterial Subsidiaries

82

4.30

Hedge Agreements

82

5.

AFFIRMATIVE COVENANTS

82

 

-ii-

--------------------------------------------------------------------------------

 

 

Table of Contents

 

(continued)

 

    Page      

5.1

Financial Statements, Reports, Certificates

82

5.2

Reporting

82

5.3

Existence

83

5.4

Maintenance of Properties

83

5.5

Taxes

83

5.6

Insurance

83

5.7

Inspection

84

5.8

Compliance with Laws

84

5.9

Environmental

84

5.10

Disclosure Updates

85

5.11

Formation of Subsidiaries

85

5.12

Further Assurances

86

5.13

Lender Meetings

86

5.14

Location of Inventory; Chief Executive Office

86

6.

NEGATIVE COVENANTS

87

6.1

Indebtedness

87

6.2

Liens

87

6.3

Restrictions on Fundamental Changes

87

6.4

Disposal of Assets

87

6.5

Nature of Business

87

6.6

Prepayments and Amendments

88

6.7

Restricted Payments

88

6.8

Accounting Methods

89

6.9

Investments

89

6.10

Transactions with Affiliates

89

6.11

Use of Proceeds

90

6.12

Limitation on Issuance of Equity Interests

90

6.13

Inventory with Bailees

90

6.14

Parent as Holding Company

90

6.15

Immaterial Subsidiaries

90

7.

FINANCIAL COVENANTS

90

 

-iii-

--------------------------------------------------------------------------------

 

 

Table of Contents

 

(continued)

 

    Page      

8.

EVENTS OF DEFAULT

91

8.1

Payments

91

8.2

Covenants

91

8.3

Judgments

91

8.4

Voluntary Bankruptcy, etc

91

8.5

Involuntary Bankruptcy, etc

92

8.6

Default Under Other Agreements

92

8.7

Representations, etc

92

8.8

Guaranty

92

8.9

Security Documents

92

8.10

Loan Documents

92

8.11

Change of Control

92

9.

RIGHTS AND REMEDIES

92

9.1

Rights and Remedies

92

9.2

Remedies Cumulative

93

10.

WAIVERS; INDEMNIFICATION

93

10.1

Demand; Protest; etc

93

10.2

The Lender Group’s Liability for Collateral

94

10.3

Indemnification

94

11.

NOTICES

95

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION

96

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

99

13.1

Assignments and Participations

99

13.2

Successors

102

13.3

Interlender Matters

 

14.

AMENDMENTS; WAIVERS

102

14.1

Amendments and Waivers

102

14.2

Replacement of Certain Lenders

104

14.3

No Waivers; Cumulative Remedies

105

15.

AGENT; THE LENDER GROUP

105

15.1

Appointment and Authorization of Agent

105

 

-iv-

--------------------------------------------------------------------------------

 

 

Table of Contents

 

(continued)

 

    Page      

15.2

Delegation of Duties

106

15.3

Liability of Agent

106

15.4

Reliance by Agent

106

15.5

Notice of Default or Event of Default

107

15.6

Credit Decision

107

15.7

Costs and Expenses; Indemnification

108

15.8

Agent in Individual Capacity

108

15.9

Successor Agent

108

15.10

Lender in Individual Capacity

109

15.11

Collateral Matters

110

15.12

Restrictions on Actions by Lenders; Sharing of Payments

111

15.13

Agency for Perfection

111

15.14

Payments by Agent to the Lenders

111

15.15

Concerning the Collateral and Related Loan Documents

112

15.16

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

112

15.17

Several Obligations; No Liability

113

15.18

Lead Arrangers

113

16.

WITHHOLDING TAXES

113

16.1

Payments

113

16.2

Exemptions

114

16.3

Reductions

115

16.4

Refunds

116

17.

GENERAL PROVISIONS

116

17.1

Effectiveness

116

17.2

Section Headings

116

17.3

Interpretation

116

17.4

Severability of Provisions

116

17.5

Bank Product Providers

117

17.6

Debtor-Creditor Relationship

117

17.7

Counterparts; Electronic Execution

117

17.8

Revival and Reinstatement of Obligations; Certain Waivers

118

 

-v-

--------------------------------------------------------------------------------

 

 

Table of Contents

 

(continued)

 

    Page      

17.9

Confidentiality

118

17.10

Survival

120

17.11

Patriot Act

120

17.12

Integration

120

17.13

Insteel Wire Products Company as Agent for Borrowers

120

17.14

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

121

 

-vi-

--------------------------------------------------------------------------------

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

Form of Assignment and Acceptance

Exhibit B-1

Form of Borrowing Base Certificate

Exhibit B-2

Form of Bank Product Provider Agreement

Exhibit C-1

Form of Compliance Certificate

Exhibit J-1

Form of Joinder

Exhibit L-1

Form of LIBOR Notice

Exhibit P-1

Form of Perfection Certificate

   

Schedule A-1

Agent’s Account

Schedule A-2

Authorized Persons

Schedule C-1

Commitments

Schedule D-1

Designated Account

Schedule E-1

Existing Letters of Credit

Schedule P-1

Permitted Investments

Schedule P-2

Permitted Liens

Schedule 3.1

Conditions Precedent

Schedule 3.6

Conditions Subsequent

Schedule 4.1(b)

Capitalization of Borrowers

Schedule 4.1(c)

Capitalization of Borrowers’ Subsidiaries

Schedule 4.1(d)

Subscriptions, Options, Warrants, Calls

Schedule 4.6(b)

Litigation

Schedule 4.10

Employee Benefits

Schedule 4.11

Environmental Matters

Schedule 4.14

Permitted Indebtedness

Schedule 4.25

Location of Inventory

Schedule 5.1

Financial Statements, Reports, Certificates

Schedule 5.2

Collateral Reporting

Schedule 6.5

Nature of Business

 

-vii-

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

 

THIS CREDIT AGREEMENT, is entered into as of May 15, 2019, by and among the
lenders identified on the signature pages hereof (each of such lenders, together
with its successors and permitted assigns, is referred to hereinafter as a
“Lender”, as that term is hereinafter further defined), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as lead
arranger (in such capacity, with its successors and assigns in such capacity,
the “Lead Arranger”), INSTEEL INDUSTRIES, INC., a North Carolina corporation
(“Parent”), INSTEEL WIRE PRODUCTS COMPANY, a North Carolina corporation (a
“Borrower”), and those additional Persons that are joined as a party hereto by
executing the form of Joinder attached hereto as Exhibit J-1 (each, a “Borrower”
and individually and collectively, jointly and severally, the “Borrowers”).

 

WHEREAS, Parent, the Borrowers, the Agent, and the Lender(s) party hereto are
parties to that certain Second Amended and Restated Credit Agreement dated as of
June 2, 2010 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Existing Credit Agreement”), pursuant to which the Agent and
the Lenders agreed to provide certain loans and financial accommodations to the
Borrowers; and

 

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated on the terms set forth herein; and

 

WHEREAS, the Agent and the Lenders have agreed to amend and restate the Existing
Credit Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.

DEFINITIONS AND CONSTRUCTION.

 

1.1     Definitions. As used in this Agreement, the following terms shall have
the following definitions:

 

“Acceptable Appraisal” means, with respect to an appraisal of Inventory, the
most recent appraisal of such property received by Agent (a) from an appraisal
company satisfactory to Agent, (b) the scope and methodology (including, to the
extent relevant, any sampling procedure employed by such appraisal company) of
which are satisfactory to Agent, and (c) the results of which are satisfactory
to Agent, in each case, in Agent's Permitted Discretion.

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“Account Party” has the meaning specified therefor in Section 2.11(h) of this
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Loan Party or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is Permitted Indebtedness, (b)
was in existence prior to the date of such Permitted Acquisition, and (c) was
not incurred in connection with, or in contemplation of, such Permitted
Acquisition.

 

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all of the Equity Interests of any other Person.

 

“Additional Documents” has the meaning specified therefor in Section 5.12 of
this Agreement.

 

“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
this Agreement.

 

“Administrative Questionnaire” has the meaning specified therefor in Section
13.1(a) of this Agreement.

 

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of this
Agreement.

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that for purposes of Section 6.10 of this Agreement: (a) if
any Person owns directly or indirectly 15% or more of the Equity Interests
having ordinary voting power for the election of directors or other members of
the governing body of a Person or 15% or more of the partnership or other
ownership interests of a Person (other than as a limited partner of such
Person), then both such Persons shall be Affiliates of each other, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person.

 

“Agent” has the meaning specified therefor in the preamble to this Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

 

“Agent’s Liens” means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing the Obligations.

 

-2-

--------------------------------------------------------------------------------

 

 

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

 

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

 

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrowers for the most recently completed quarter; provided, that for the
period from the Closing Date through and including June 30, 2019, the Applicable
Margin shall be set at the margin in the row styled “Level I”; provided further,
that any time an Event of Default has occurred and is continuing, the Applicable
Margin shall be set at the margin in the row styled “Level II”:

 

Level

Average Excess Availability

Applicable Margin for Base Rate Loans which are Revolving Loans (the “Revolving
Loan Base Rate Margin”)

Applicable Margin for LIBOR Rate Loans which are Revolving Loans (the “Revolving
Loan LIBOR Rate Margin”)

I

> 50% of the Maximum Revolver Amount

0.25 percentage points

1.25 percentage points

II

< 50% of the Maximum Revolver Amount

0.50 percentage points

1.50 percentage points

 

The Applicable Margin shall be re-determined as of the first day of each
quarter.

 

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of this
Agreement.

 

“Assignee” has the meaning specified therefor in Section 13.1(a) of this
Agreement.

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to this Agreement.

 

“Authorized Person” means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to this Agreement, or any other individual identified
by Administrative Borrower as an authorized person and authenticated through
Agent’s electronic platform or portal in accordance with its procedures for such
authentication.

 

-3-

--------------------------------------------------------------------------------

 

 

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of this Agreement
(after giving effect to the then outstanding Revolver Usage).

 

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $50,000,000, minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to Section
2.14 of this Agreement.

 

“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each day in such period (as
calculated by Agent as of the end of each respective day) divided by the number
of days in such period.

 

“Average Revolver Commitment” means, with respect to any period, the sum of the
aggregate amount of Revolver Commitments for all Lenders for each day in such
period (calculated as of the end of each respective day) divided by the number
of days in such period.

 

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to any Loan Party or any of its Subsidiaries by a Bank
Product Provider: (a) credit cards (including commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”)), (b) payment card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by any Loan Party or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure, operational risk or processing risk with respect to the then
existing Bank Product Obligations (other than Hedge Obligations).

 

-4-

--------------------------------------------------------------------------------

 

 

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) without duplication of the
foregoing, all amounts that Agent or any Lender is obligated to pay to a Bank
Product Provider as a result of Agent or such Lender purchasing participations
from, or executing guarantees or indemnities or reimbursement obligations to, a
Bank Product Provider with respect to the Bank Products provided by such Bank
Product Provider to a Loan Party or its Subsidiaries.

 

“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent receives a Bank Product Provider Agreement from such Person (a) on
or prior to the Closing Date (or such later date as Agent shall agree to in
writing in its sole discretion) with respect to Bank Products provided on or
prior to the Closing Date, or (b) on or prior to the date that is 10 days after
the provision of such Bank Product to a Loan Party or its Subsidiaries (or such
later date as Agent shall agree to in writing in its sole discretion) with
respect to Bank Products provided after the Closing Date; provided further, that
if, at any time, a Lender ceases to be a Lender under this Agreement (prior to
the payment in full of the Obligations), then, from and after the date on which
it so ceases to be a Lender hereunder, neither it nor any of its Affiliates
shall constitute Bank Product Providers and the obligations with respect to Bank
Products provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.

 

“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to this Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
the applicable Loan Parties, and Agent.

 

“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of each Loan
Party and its Subsidiaries in respect of Bank Product Obligations) in respect of
Bank Products then provided or outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).

 

“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

 

“Base Rate Margin” means the Revolving Loan Base Rate Margin.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

-5-

--------------------------------------------------------------------------------

 

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

 

“Bill-and-Hold Account” means an Account arising with respect to goods that are
sold on a bill-and-hold basis.

 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to this Agreement.

 

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
this Agreement.

 

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a)     85% of the book value of Eligible Accounts, plus

 

(b)     the lesser of (A) the product of 75% multiplied by the book value
(calculated at the lower of cost (determined on a first-in, first-out basis) or
market on a basis consistent with Borrowers’ historical accounting practices) of
Eligible Borrowing Base Inventory at such time, and (B) the product of 90%
multiplied by the Net Recovery Percentage identified in the most recent
Acceptable Appraisal of Inventory, multiplied by the book value (calculated at
the lower of cost (determined on a first-in, first-out basis) or market on a
basis consistent with Borrowers’ historical accounting practices) of Eligible
Borrowing Base Inventory (such determination may be made as to different
categories of Eligible Borrowing Base Inventory based upon the Net Recovery
Percentage applicable to such categories) at such time, minus

 

(c)     the aggregate amount of Reserves, if any, established by Agent from time
to time under Section 2.1(c) of this Agreement.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B-1 to this Agreement, which such form of Borrowing Base Certificate may
be amended, restated, supplemented or otherwise modified from time to time
(including without limitation, changes to the format thereof), as approved by
Agent in Agent’s sole discretion.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

 

-6-

--------------------------------------------------------------------------------

 

 

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within one
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $1,000,000,000,
(e) Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or of any recognized securities
dealer having combined capital and surplus of not less than $1,000,000,000,
having a term of not more than seven days, with respect to securities satisfying
the criteria in clauses (a) or (d) above, (g) debt securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in clause
(d) above, and (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (g)
above.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a "United States shareholder" within the meaning
of Section 951(b) of the IRC.

 

“Change in Law” means the occurrence after the date of this Agreement of: (a)
the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

-7-

--------------------------------------------------------------------------------

 

 

“Change of Control” means that:

 

(a)     any Person or two or more Persons acting in concert, shall have acquired
beneficial ownership, directly or indirectly, of Equity Interests of Parent (or
other securities convertible into such Equity Interests) representing 30% or
more of the combined voting power of all Equity Interests of Parent entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of Parent,

 

(b)     any Person or two or more Persons acting in concert, shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Parent or control over the Equity Interests of such
Person entitled to vote for members of the Board of Directors of Parent on a
fully-diluted basis (and taking into account all such Equity Interests that such
Person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such Equity Interests,

 

(c)     during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Parent such that a majority of the members of such Board of
Directors consists (other than vacant seats) of individuals who were not either
(i) directors of the Parent as of the Closing Date, (ii) selected, nominated or
approved to become directors by the board of directors of the Parent of which a
majority consisted of individuals described in clause (i), or (iii) selected or
nominated to become directors by the board of directors of the Parent of which a
majority consisted of individuals described in clause (i) and individuals
described in clause (ii), or

 

(d)     Parent fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party (excluding Loan Parties dissolved,
liquidated or where ownership is transferred in accordance with the terms of
this Agreement).

 

“Closing Date” means the date on which Agent sends Borrowers a written notice
that each of the conditions precedent set forth on Schedule 3.1 to this
Agreement either have been satisfied or have been waived.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.

 

“Collections” means, all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds and tax refunds).

 

-8-

--------------------------------------------------------------------------------

 

 

“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to this Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief financial officer or
treasurer of Parent to Agent.

 

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of this Agreement.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account), bank (with respect to a Deposit Account), issuer of
uncertificated securities (with respect to uncertificated securities in the name
of any Loan Party), or futures commission merchant or clearing house (with
respect to commodity accounts and commodity contracts).

 

“Covenant Testing Period” means a period (a) commencing on the last day of the
fiscal month of Parent most recently ended prior to a Covenant Trigger Event for
which Borrowers are required to deliver to Agent monthly, quarterly or annual
financial statements pursuant to Schedule 5.1 to this Agreement, and
(b) continuing through and including the first day after such Covenant Trigger
Event that Liquidity has equaled or exceeded 10% of the Maximum Revolver Amount
for 30 consecutive days.

 

“Covenant Trigger Event” means if at any time Liquidity is less than 10% of the
Maximum Revolver Amount.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent or Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Administrative Borrower, Issuing Bank, and each
Lender.

 

-9-

--------------------------------------------------------------------------------

 

 

“Defaulting Lender Rate” means (a) for the first three days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto).

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to this Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).

 

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.

 

“Dollars” or “$” means United States dollars.

 

-10-

--------------------------------------------------------------------------------

 

 

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

 

“Earn-Outs” means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

 

“EBITDA” means, with respect to any fiscal period and with respect to Parent and
its Subsidiaries determined, in each case, on a consolidated basis in accordance
with GAAP: (a) consolidated net income (with Inventory valued on a FIFO basis)
for such period, determined in accordance with GAAP, minus (b) the sum of (i)
income tax credits, (ii) interest income, (iii) gain from extraordinary items
for such period, (iv) any aggregate net gain (but not any aggregate net loss)
during such period arising from the sale, exchange or other disposition of
capital assets (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), (v) any cash pension or other post retirement employee benefits
(“OPEB”) contribution payments, and (vi) any other non-cash gains recorded as
other income that have been added in determining consolidated net income, in
each case (other than clause (v) above) to the extent included in the
calculation of consolidated net income for such period in accordance with GAAP,
but without duplication, plus (c) the sum of (i) any provision for income taxes,
(ii) Interest Expense, (iii) loss from extraordinary items for such period as
agreed upon by Agent, (iv) depreciation and amortization for such period, (v)
amortized debt discount for such period, (vi) pension or OPEB expenses, (vii)
the amount of any deduction to consolidated net income as the result of any
grant to any members of the management of Parent or its Subsidiaries of any
Equity Interests, (viii) any other non-cash losses (other than those reflecting
write-down of Inventory or Accounts) recorded as other expenses that have been
subtracted in determining consolidated net income, and (ix) any losses or
expenses specifically recorded in connection with the termination of the Hedge
Agreements, in each case to the extent included in the calculation of
consolidated net income for such period in accordance with GAAP, but without
duplication. For purposes of this definition, the following items shall be
excluded in determining consolidated net income: (1) the income (or deficit) of
any Person accrued prior to the date it became a Subsidiary of, or was merged or
consolidated into, Parent or any of its Subsidiaries or any of their
Subsidiaries; (2) the income (or deficit) of any Person (other than a
Subsidiary) in which such Person has an ownership interest, except to the extent
any such income has actually been received by such Person in the form of cash
dividends or distributions; (3) the undistributed earnings of any Subsidiary of
any Person to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of law applicable to such Subsidiary;
(4) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of income accrued during such
period; (5) any write-up of any asset; (6) any net gain from the collection of
the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of any Person; (8) in the case of a successor to any Person by
consolidation or merger or as a transferee of its assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets; and (9) any
deferred credit representing the excess of equity in any Subsidiary of any
Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary.

 

For the purposes of calculating EBITDA for any period of twelve consecutive
months (each, a “Reference Period”), if at any time during such Reference Period
(and on or after the Closing Date), any Loan Party or any of its Subsidiaries
shall have made a Permitted Acquisition, EBITDA for such Reference Period shall
be calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Borrowers and Agent) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period.

 

-11-

--------------------------------------------------------------------------------

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any
information with respect to the Borrowers’ business or assets of which Agent
becomes aware after the Closing Date, including any field examination performed
by (or on behalf of) Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits, unapplied cash, taxes, finance charges, service charges,
discounts, credits, allowances, and rebates. Eligible Accounts shall not include
the following:

 

(a)     Accounts that the Account Debtor has failed to pay within 120 days of
original invoice date or 60 days of due date,

 

(b)     Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

 

(c)     [Reserved],

 

(d)     Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,

 

(e)     Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, or any other terms by reason of which the payment by the Account
Debtor may be conditional, (ii) with respect to which the payment terms are
“C.O.D.”, cash on delivery or other similar terms, or (iii) which are
Bill-and-Hold Accounts to the extent that the book value thereof, when added to
the book value of all other Bill-and-Hold Accounts, exceeds 60% of the aggregate
book value of all Bill-and-Hold Accounts; provided, however, that the aggregate
amount of Availability attributable to Bill-and-Hold Accounts which are not
excluded from being Eligible Accounts pursuant to this clause (e) and which
otherwise constitute and are deemed to be “Eligible Accounts” in accordance with
this definition of “Eligible Accounts” shall not exceed $3,000,000 at any time,

 

(f)     Accounts that are not payable in Dollars,

 

-12-

--------------------------------------------------------------------------------

 

 

(g)     Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or Canada or any state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and, if
requested by Agent, is directly drawable by Agent, or (B) the Account is covered
by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent,

 

(h)     Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727), or (ii) any state of the United States or any other Governmental
Authority,

 

(i)     Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,

 

(j)     Accounts with respect to an Account Debtor whose Eligible Accounts owing
to Borrowers exceed 15% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that in each case, the amount of Eligible Accounts that
are excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit,

 

(k)     Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

 

(l)     Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,

 

(m)     Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

 

(n)     Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

 

(o)     Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,

 

(p)     Accounts (i) that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
the applicable Borrower of the subject contract for goods or services, or (ii)
that represent credit card sales, or

 

(q)     Accounts owned by a target acquired in connection with a Permitted
Acquisition or Permitted Investment, or Accounts owned by a Person that is
joined to this Agreement as a Borrower pursuant to the provisions of this
Agreement, until the completion of a field examination with respect to such
Accounts, in each case, satisfactory to Agent in its Permitted Discretion.

 

-13-

--------------------------------------------------------------------------------

 

 

If Agent deems any Account ineligible in its Permitted Discretion based on a new
criterion other than the criteria set forth above, then Agent shall give
Borrower at least three (3) Business Days' prior notice (oral or written or by
electronic transmission) thereof unless an Event of Default exists, in which
case no notice shall be required.

 

“Eligible Borrowing Base Inventory” means Inventory that qualifies as Eligible
Finished Goods Inventory, Eligible Raw Material Inventory, or Eligible
Work-in-Progress Inventory.

 

“Eligible Finished Goods Inventory” means Inventory that qualifies as Eligible
Inventory and consists of first quality finished goods held for sale in the
ordinary course of Borrowers’ business.

 

“Eligible Inventory” means Inventory of a Borrower, that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any information with respect to the Borrowers’ business or assets
of which Agent becomes aware after the Closing Date, including any field
examination or appraisal performed or received by Agent from time to time after
the Closing Date. In determining the amount to be so included, Inventory shall
be valued at the lower of cost or market on a basis consistent with Borrowers’
historical accounting practices. An item of Inventory shall not be included in
Eligible Inventory if:

 

(a)     a Borrower does not have good, valid, and marketable title thereto,

 

(b)     a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower),

 

(c)     it is not located at one of the locations in the continental United
States set forth on Schedule 4.25 to this Agreement (as such Schedule 4.25 may
be amended from time to time in accordance with Section 5.14) (or in-transit
from one such location to another such location),

 

(d)     it is stored at locations holding less than $100,000 of the aggregate
value of such Borrower’s Inventory,

 

(e)     it is in-transit to or from a location of a Borrower (other than
in-transit from one location set forth on Schedule 4.25 to this Agreement to
another location set forth on Schedule 4.25 to this Agreement (as such Schedule
4.25 may be amended from time to time in accordance with Section 5.14)),

 

(f)     it is located on real property leased by a Borrower or in a contract
warehouse or with a bailee, in each case, unless either (i) it is subject to a
Collateral Access Agreement executed by the lessor or warehouseman, as the case
may be, and it is segregated or otherwise separately identifiable from goods of
others, if any, stored on the premises, or (ii) Agent has established a Landlord
Reserve with respect to such location,

 

(g)     it is located at a location owned by a Loan Party which location is
subject to a mortgage in favor of a lender other than Agent unless a reasonably
satisfactory mortgagee waiver or Collateral Access Agreement has been executed
the applicable mortgagee,

 

(h)     it is the subject of a bill of lading or other document of title,

 

(i)     it is not subject to a valid and perfected first priority Agent’s Lien,

 

(j)     it consists of goods returned or rejected by a Borrower’s customers,

 

-14-

--------------------------------------------------------------------------------

 

 

(k)     it consists of goods that are obsolete, slow moving (in excess of one
year’s supply), spoiled or are otherwise past the stated expiration, “sell-by”
or “use by” date applicable thereto, restrictive or custom items or otherwise is
manufactured in accordance with customer-specific requirements, or goods that
constitute spare parts, packaging and shipping materials, supplies used or
consumed in Borrowers’ business, bill and hold goods, defective goods,
“seconds,” or Inventory acquired on consignment,

 

(l)     it is subject to third party intellectual property, licensing or other
proprietary rights, unless Agent is satisfied that such Inventory can be freely
sold by Agent on and after the occurrence of an Event of a Default despite such
third party rights, or

 

(m)     it was acquired in connection with a Permitted Acquisition or Permitted
Investment, or such Inventory is owned by a Person that is joined to this
Agreement as a Borrower pursuant to the provisions of this Agreement, until the
completion of an Acceptable Appraisal of such Inventory and the completion of a
field examination with respect to such Inventory that is satisfactory to Agent
in its Permitted Discretion.

 

If Agent deems any Inventory ineligible in its Permitted Discretion based on a
new criterion other than the criteria set forth above, then Agent shall give
Borrower at least three (3) Business Days' prior notice (oral or written or by
electronic transmission) thereof unless an Event of Default exists, in which
case no notice shall be required.

 

“Eligible Raw Material Inventory” means Inventory that qualifies as Eligible
Inventory and consists of goods that are first quality raw materials and that
are not located in open pallets or containers.

 

“Eligible Work-in-Process Inventory” means Inventory that qualifies as Eligible
Inventory and consists of goods that are first quality work-in-process.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

-15-

--------------------------------------------------------------------------------

 

 

“Equipment” means equipment (as that term is defined in the Code).

 

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with any
Loan Party or any of its Subsidiaries and whose employees are aggregated with
the employees of such Loan Party or its Subsidiaries under IRC Section 414(o).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning specified therefor in Section 8 of this
Agreement.

 

“Excess” has the meaning specified therefor in Section 2.14 of this Agreement.

 

“Excess Availability” means, as of any date of determination, the amount equal
to Availability.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

 

-16-

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in or as a
result of a present or former connection between such Lender or such Participant
and the jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under this Agreement or any other Loan Document), (ii)
United States federal withholding taxes that would not have been imposed but for
a Lender’s or a Participant’s failure to comply with the requirements of Section
16.2 of this Agreement, (iii) any United States federal withholding taxes that
would be imposed on amounts payable to a Foreign Lender based upon the
applicable withholding rate in effect at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office, other than a
designation made at the request of a Loan Party), except that Excluded Taxes
shall not include (A) any amount that such Foreign Lender (or its assignor, if
any) was previously entitled to receive pursuant to Section 16.1 of this
Agreement, if any, with respect to such withholding tax at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
and (B) additional United States federal withholding taxes that may be imposed
after the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), as a result of a change in law, rule,
regulation, treaty, order or other decision or other Change in Law with respect
to any of the foregoing by any Governmental Authority, and (iv) any United
States federal withholding taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning specified therefor in the recitals
of this Agreement.

 

“Existing Letters of Credit” means those letters of credit described on Schedule
E-1 to this Agreement.

 

“Extraordinary Advances” has the meaning specified therefor in Section
2.3(d)(iii) of this Agreement.

 

“Extraordinary Receipts” means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and (b) if an Event of Default has occurred and is continuing, any
payments received by any Loan Party or any of its Subsidiaries not in the
ordinary course of business (and not consisting of proceeds described in
Section 2.4(e)(iii) of this Agreement) consisting of (i) proceeds of judgments,
proceeds of settlements, or other consideration of any kind received in
connection with any cause of action or claim (and not consisting of proceeds
described in Section 2.4(e)(iii) of this Agreement, but including proceeds of
business interruption insurance), (ii) indemnity payments (other than to the
extent such indemnity payments are immediately payable to a Person that is not
an Affiliate of any Loan Party or any of its Subsidiaries, and (iii) any
purchase price adjustment received in connection with any purchase agreement.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

 

-17-

--------------------------------------------------------------------------------

 

 

“Fee Letter” means that certain fee letter, dated as of even date with this
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

 

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense required to be paid (other than
interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense) during such period, (b) scheduled principal payments in
respect of Indebtedness that are required to be paid during such period, (c) all
federal, state, and local income taxes required to be paid during such period,
(d) all Restricted Payments paid (whether in cash or other property, other than
common Equity Interests) during such period, and (e) prepayments of Indebtedness
permitted under this Agreement. For the avoidance of doubt, Fixed Charges shall
not include any expenses or losses specifically recorded in connection with the
termination of any Hedge Agreement.

 

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Unfinanced Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period, to (b) Fixed Charges for such period.

 

For the purposes of calculating Fixed Charge Coverage Ratio for any Reference
Period, if at any time during such Reference Period (and after the Closing
Date), any Loan Party or any of its Subsidiaries shall have made a Permitted
Acquisition, Fixed Charges and Unfinanced Capital Expenditures for such
Reference Period shall be calculated after giving pro forma effect thereto or in
such other manner acceptable to Agent as if any such Permitted Acquisition
occurred on the first day of such Reference Period.

 

“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.

 

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of any Person, determined on a
consolidated basis in accordance with GAAP, including, in any event, but without
duplication, with respect to the Loan Parties and their Subsidiaries, the
Revolver Usage, and the amount of their Capitalized Lease Obligations.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
this Agreement.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

-18-

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

“Guarantor” means (a) each Person that guaranties all or a portion of the
Obligations, including Parent and any Person that is a "Guarantor" under the
Guaranty and Security Agreement, and (b) each other Person that becomes a
guarantor after the Closing Date pursuant to Section 5.11 of this Agreement.

 

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with this Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Loan Parties to
Agent.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.

 

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

 

“Hedge Provider” means any Bank Product Provider that is a party to a Hedge
Agreement with a Loan Party or its Subsidiaries or otherwise provides Bank
Products under clause (f) of the definition thereof; provided, that if, at any
time, a Lender ceases to be a Lender under this Agreement (prior to the payment
in full of the Obligations), then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.

 

“Immaterial Subsidiary” means (a) Intercontinental Metals Corporation, North
Carolina corporation, and (b) each Subsidiary of a Borrower that is not a
Material Subsidiary.

 

“Increase” has the meaning specified therefor in Section 2.14.

 

“Increase Date” has the meaning specified therefor in Section 2.14.

 

“Increase Joinder” has the meaning specified therefor in Section 2.14.

 

-19-

--------------------------------------------------------------------------------

 

 

“Increased Reporting Event” means (a) solely as to the reporting requirements
described in Schedule 5.2, if at any time (i) Excess Availability is less than
50% of the Maximum Revolver Amount, or (ii) Revolver Usage is equal to or
greater than $25,000,000, and (b) as to all other reporting requirements, if at
any time Excess Availability is less than 50% of the Maximum Revolver Amount.

 

“Increased Reporting Period” means the period commencing after the continuance
of an Increased Reporting Event and continuing until the date when no Increased
Reporting Event has occurred for 30 consecutive days.

 

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses) and any earn-out or similar
obligations, (f) all monetary obligations of such Person owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Disqualified Equity Interests of such Person, and (h)
any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
this Agreement.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3 of this
Agreement.

 

“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Notes” has the meaning provided therefor in the definition of
“Permitted Intercompany Advances”.

 

-20-

--------------------------------------------------------------------------------

 

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, executed and delivered by each Loan Party and Agent, the form and
substance of which is reasonably satisfactory to Agent.

 

“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including
interest expense with respect to any Funded Indebtedness of such Person and
interest expense for the relevant period that has been capitalized on the
balance sheet of such Person.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, that (a)
interest shall accrue at the applicable rate based upon the LIBOR Rate from and
including the first day of each Interest Period to, but excluding, the day on
which any Interest Period expires, (b) any Interest Period that would end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (c) with respect
to an Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), the Interest Period shall end on the
last Business Day of the calendar month that is 1, 2, or 3 months after the date
on which the Interest Period began, as applicable, and (d) Borrowers may not
elect an Interest Period which will end after the Maturity Date.

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves in respect of Inventory, and (b) those reserves that Agent deems
necessary or appropriate, in its Permitted Discretion and subject to Section
2.1(c), to establish and maintain (including reserves for slow moving Inventory
and Inventory shrinkage) with respect to Eligible Inventory or the Maximum
Revolver Amount, including based on the results of appraisals.

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, (b) bona fide accounts receivable arising in the ordinary course of
business), and (c) intercompany loans, advances or extensions of credit arising
in connection with intercompany cash pooling arrangements, intercompany asset
transfers, and the intercompany provision of goods and services, in each case,
in the ordinary course of business and on an arm’s-length basis), or
acquisitions of Indebtedness, Equity Interests, or all or substantially all of
the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. The amount of
any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustment for increases or decreases in
value, or write-ups, write-downs, or write-offs with respect to such Investment.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.

 

-21-

--------------------------------------------------------------------------------

 

 

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

 

“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of this Agreement, and Issuing Bank shall be a
Lender.

 

“Joinder” means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.

 

“Keyman Life Insurance” means the keyman life insurance policy on the life of
H.O. Woltz, III issued Northwestern Mutual (or any replacement policy).

 

“Landlord Reserve” means, as to each location at which a Borrower has Inventory
or books and records located with a book value in excess of $100,000 and as to
which a Collateral Access Agreement has not been received by Agent, a reserve in
an amount equal to 3 months’ rent, storage charges, fees or other amounts under
the lease or other applicable agreement relative to such location or, if greater
and Agent so elects, the number of months’ rent, storage charges, fess or other
amounts for which the landlord, bailee, warehouseman or other property owner
will have, under applicable law, a Lien in the Inventory of such Borrower to
secure the payment of such amounts under the lease or other applicable agreement
relative to such location.

 

“Lead Arranger” has the meaning set forth in the preamble to this Agreement.

 

“Lender” has the meaning set forth in the preamble to this Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to this Agreement pursuant to the provisions of Section 13.1
of this Agreement and “Lenders” means each of the Lenders or any one or more of
them.

 

“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

 

-22-

--------------------------------------------------------------------------------

 

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Loan Party or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) documented out-of-pocket fees or charges paid or incurred by
Agent in connection with the Lender Group’s transactions with each Loan Party
and its Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to any Loan Party or its Subsidiaries, (d)
Agent’s customary fees and charges (as adjusted from time to time) with respect
to the disbursement of funds (or the receipt of funds) to or for the account of
any Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (e) customary
charges imposed or incurred by Agent resulting from the dishonor of checks
payable by or to any Loan Party, (f) reasonable, documented out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (g) customary field examination, appraisal, and valuation fees and
out-of-pocket expenses of Agent related to any field examinations, appraisals,
or valuation to the extent of the fees and charges (and up to the amount of any
limitation) provided in Section 5.7(c) of this Agreement, (h) Agent’s and
Lenders’ reasonable, documented out-of-pocket costs and expenses (including
reasonable and documented out-of-pocket attorneys’ fees and expenses) relative
to third party claims or any other lawsuit or adverse proceeding paid or
incurred, whether in enforcing or defending the Loan Documents or otherwise in
connection with the transactions contemplated by the Loan Documents, Agent’s
Liens in and to the Collateral, or the Lender Group’s relationship with any Loan
Party or any of its Subsidiaries, (i) Agent’s reasonable and documented costs
and expenses (including reasonable and documented out-of-pocket attorneys’ fees
and due diligence expenses) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating
(including reasonable costs and expenses relative to CUSIP, DXSyndicate™,
SyndTrak or other communication costs incurred in connection with a syndication
of the loan facilities), or amending, waiving, or modifying the Loan Documents,
and (j) Agent’s and each Lender’s reasonable and documented costs and expenses
(including reasonable and documented attorneys, accountants, consultants, and
other advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning any Loan Party or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral.

 

“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of this Agreement.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.

 

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in this Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

 

“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.

 

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s participation in the Letter of Credit Usage
pursuant to Section 2.11(e) on such date.

 

-23-

--------------------------------------------------------------------------------

 

 

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
this Agreement.

 

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of this Agreement.

 

“Letter of Credit Related Person” has the meaning specified therefor in Section
2.11(f) of this Agreement.

 

“Letter of Credit Sublimit” means $10,000,000.

 

“Letter of Credit Usage” means, as of any date of determination, the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Revolving Loan.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of
this Agreement.

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to this
Agreement.

 

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of this
Agreement.

 

“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if
any such published rate is below zero, then the LIBOR Rate shall be deemed to be
zero). Each determination of the LIBOR Rate shall be made by the Agent and shall
be conclusive in the absence of manifest error.

 

“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” means the Revolving Loan LIBOR Rate Margin.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

“Line Cap” means, as of any date of determination, the lesser of (a) the Maximum
Revolver Amount, and (b) the Borrowing Base as of such date of determination.

 

“Liquidity” means, at any time of determination, the sum of (a) Availability at
such time, plus (b) the aggregate amount of (i) Qualified Cash plus (ii)
Specified Investments to the extent such Specified Investments are Permitted
Investments and are not subject to any restriction (other than restrictions set
forth in the related Control Agreement).

 

-24-

--------------------------------------------------------------------------------

 

 

“Loan” means any Revolving Loan, Swing Loan, Extraordinary Advance made (or to
be made) hereunder.

 

“Loan Account” has the meaning specified therefor in Section 2.9 of this
Agreement.

 

“Loan Documents” means this Agreement, the Control Agreements, any Borrowing
Base Certificate, the Fee Letter, the Guaranty and Security Agreement, the
Intercompany Subordination Agreement, any Issuer Documents, the Letters of
Credit, the Loan Manager Side Letter, the Trademark Security Agreement, any note
or notes executed by Borrowers in connection with this Agreement and payable to
any member of the Lender Group, and any other instrument or agreement entered
into, now or in the future, by any Loan Party or any of its Subsidiaries and any
member of the Lender Group in connection with this Agreement (but specifically
excluding Bank Product Agreements).

 

“Loan Manager Side Letter” means that certain letter agreement between the
Borrowers and Wells Fargo regarding the terms under which Wells Fargo will
provide services to the Borrowers in respect of Wells Fargo’s proprietary
automated loan management program.

 

“Loan Party” means any Borrower or any Guarantor.

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
the Loan Parties and their Subsidiaries, taken as a whole, (b) a material
impairment of the Loan Parties’ and their Subsidiaries’ ability to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral (other
than as a result of as a result of an action taken or not taken that is solely
in the control of Agent), or (c) a material impairment of the enforceability or
priority of Agent’s Liens with respect to all or a material portion of the
Collateral.

 

“Material Subsidiary” means (a) each Borrower, and (b) each Subsidiary of a Loan
Party that (i) owns assets with a net book value of $500,000 or more, or (ii) is
engaged in any trade or business.

 

“Maturity Date” means May 15, 2024.

 

“Maximum Revolver Amount” means $100,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
this Agreement and increased by the amount of any Increase made in accordance
with Section 2.14 of this Agreement.

 

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

-25-

--------------------------------------------------------------------------------

 

 

“Net Cash Proceeds” means:

 

(a)     with respect to any sale or disposition by any Loan Party or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Loan Party or such
Subsidiary, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under this Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by such Loan Party or such Subsidiary in connection with
such sale or disposition, (iii) taxes paid or payable to any taxing authorities
(including sales, transfer and income taxes) by such Loan Party or such
Subsidiary in connection with such sale or disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person that is not an
Affiliate of any Loan Party or any of its Subsidiaries, and are properly
attributable to such transaction, and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets, (B)
for any liabilities associated with such sale or casualty, to the extent such
reserve is required by GAAP or as otherwise determined by management of Borrower
in good faith and agreed to by the Agent, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, to the
extent that in each case the funds described above in this clause (iv) are (x)
deposited into escrow with a third party escrow agent or set aside in a separate
Deposit Account that is subject to a Control Agreement in favor of Agent, and
(y) paid to Agent as a prepayment of the applicable Obligations in accordance
with Section 2.4(e) of this Agreement at such time when such amounts are no
longer required to be set aside as such a reserve; and

 

(b)     with respect to the issuance or incurrence of any Indebtedness by any
Loan Party or any of its Subsidiaries, or the issuance by any Loan Party or any
of its Subsidiaries of any Equity Interests, the aggregate amount of cash
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of such Loan Party or such Subsidiary in connection with such
issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by such Loan
Party or such Subsidiary in connection with such issuance or incurrence, and
(ii) taxes paid or payable to any taxing authorities by such Loan Party or such
Subsidiary in connection with such issuance or incurrence, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person that is not an
Affiliate of any Loan Party or any of its Subsidiaries, and are properly
attributable to such transaction.

 

“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrowers’ Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent Acceptable
Appraisal of Inventory.

 

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
this Agreement.

 

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 

-26-

--------------------------------------------------------------------------------

 

 

“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by this Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that any Loan Party is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations; provided that, anything to
the contrary contained in the foregoing notwithstanding, the Obligations shall
exclude any Excluded Swap Obligation. Without limiting the generality of the
foregoing, the Obligations of Borrowers under the Loan Documents include the
obligation to pay (i) the principal of the Revolving Loans, (ii) interest
accrued on the Revolving Loans, (iii) the amount necessary to reimburse Issuing
Bank for amounts paid or payable pursuant to Letters of Credit, (iv) Letter of
Credit commissions, fees (including fronting fees) and charges, (v) Lender Group
Expenses, (vi) fees payable under this Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Loan Party
under any Loan Document. Any reference in this Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Original Closing Date” means June 2, 2010.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
this Agreement.

 

“Other Taxes” means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

 

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
this Agreement.

 

“Parent” has the meaning specified therefor in the preamble to this Agreement.

 

“Participant” has the meaning specified therefor in Section 13.1(e) of this
Agreement.

 

“Participant Register” has the meaning set forth in Section 13.1(i) of this
Agreement.

 

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

 

“Patriot Act” has the meaning specified therefor in Section 4.13 of this
Agreement.

 

“Payment Conditions” means, at the time of determination with respect to a
proposed payment to fund a Specified Transaction, that:

 

(a)     no Default or Event of Default then exists or would arise as a result of
the consummation of such Specified Transaction, and

 

(b)     Liquidity (i) immediately preceding the date of such proposed payment
and the consummation of such Specified Transaction, calculated on a pro forma
basis as if such proposed payment was made, and the Specified Transaction was
consummated, and (ii) after giving effect to such proposed payment and Specified
Transaction, in each case, is not less than $10,000,000, and

 

-27-

--------------------------------------------------------------------------------

 

 

(c)     Administrative Borrower has delivered a certificate to Agent certifying
that all conditions described in clauses (a) and (b) above have been satisfied.

 

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to this
Agreement.

 

“Permitted Acquisition” means any Acquisition so long as:

 

(a)     Borrowers have provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than five Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,

 

(b)     no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual and shall have been approved by the board of directors
or selling shareholders or equivalent body of the Person being acquired or the
Person that is the owner of the assets being acquired (as applicable),

 

(c)     such Acquisition shall only comprise a business, or those assets of a
business, of the type engaged in by Borrower as of the Closing Date or a
business reasonably related thereto, and which business would not subject Agent
or any Lender to regulatory or third party approvals that would be reasonably
likely to have an adverse effect on Agent's or any Lender's exercise of its
rights and remedies under this Agreement or any other Loan Documents other than
approvals applicable to the exercise of such rights and remedies with respect to
Borrower prior to such Acquisition,

 

(d)     the business and assets acquired in such Acquisition shall be free and
clear of all Liens (other than Permitted Liens),

 

(e)     at or prior to the closing of such Acquisition, Agent will be granted a
first priority perfected Lien (subject to Permitted Liens) in all assets (other
than any real property, Equipment or Fixtures) acquired pursuant thereto or in
the assets (other than any real property, Equipment or Fixtures) and Equity
Interests of the Person being acquired, any Person upon becoming a Subsidiary of
a Loan Party pursuant to such Acquisition shall guarantee the Obligations and
join this Agreement as a Loan Party, and Parent and Borrowers and the Person
being acquired shall have executed such documents and taken such actions as may
be required by Agent in connection therewith,

 

(f)     no Indebtedness will be incurred, assumed, or would exist with respect
to any Loan Party or its Subsidiaries as a result of such Acquisition, other
than Permitted Purchase Money Indebtedness, Capital Leases, and other Permitted
Indebtedness, and no Liens will be incurred, assumed, or would exist with
respect to the assets of any Loan Party or its Subsidiaries as a result of such
Acquisition other than Permitted Liens,

 

(g)     concurrently with delivery of the notice referred to in clause (a)
above, Borrowers shall have delivered to Agent, in form and substance reasonably
satisfactory to Agent:

 

(i)     Audited financial statements of the Person being acquired (or, if not
available, other financial information reasonably satisfactory to Agent);

 

-28-

--------------------------------------------------------------------------------

 

 

(ii)     a proforma consolidated balance sheet, income statement and cash flow
statement of Holdings, its Subsidiaries and the business and operations being
acquired (an “Acquisition Pro Forma”) and either,

 

(A)     such Acquisition Pro Forma shall reflect that Liquidity is at least
$10,000,000 immediately prior to and after giving effect to such Acquisition and
all Loans funded in connection therewith, if any, and (y) on a pro forma basis,
Holdings and its Subsidiaries would have on a consolidated basis a Fixed Charge
Coverage Ratio of not less than 1.00 : 1.00 for the four quarter period
reflected in the Compliance Certificate most recently delivered to Agent
pursuant to this Agreement prior to the consummation of such Acquisition
(calculated as if such Acquisition and all Loans funded in connection therewith
had been made on the first day of such period); or

 

(B)     no Revolving Loans shall be outstanding immediately prior to such
Acquisition, on the date of such Acquisition or immediately after giving effect
to such Permitted Acquisition;

 

(iii)     projections covering the one (1) year period commencing on the
anticipated date of such Acquisition and otherwise prepared in accordance with
the Projections and based upon historical financial data of a recent date
reasonably satisfactory to Agent, taking into account such Acquisition;

 

(iv)     a certificate of the chief financial officer of Parent and Borrowers to
the effect that: (x) Borrowers (after taking into consideration all rights of
contribution and indemnity Borrowers has against Parent and each other
Subsidiary of Parent) will be Solvent upon the consummation of the Acquisition
and (y) the Acquisition Pro Forma fairly presents the financial condition of
Parent and Borrowers (on a consolidated basis) as of the date thereof after
giving effect to the Acquisition; and

 

(v)     if requested by Agent, the Loan Parties shall deliver written
information relating to their due diligence investigation with respect to the
Person being acquired and such Acquisition; provided, that if such written
information is subject to confidentiality restrictions, Agent shall enter into a
confidentiality agreement which is in form and substance reasonably satisfactory
to Agent (and, if applicable, the Person being acquired); and

 

(h)     the subject assets or Equity Interests, as applicable, are being
acquired directly by a Borrower or one of its Subsidiaries that is a Loan Party,
and, in connection therewith, the applicable Loan Party shall have complied with
Section 5.11 or 5.12 of this Agreement, as applicable, of this Agreement and, in
the case of an acquisition of Equity Interests, the Person whose Equity
Interests are acquired shall become a Loan Party and the applicable Loan Party
shall have demonstrated to Agent that the new Loan Parties have received
consideration sufficient to make the joinder documents binding and enforceable
against such new Loan Parties.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

“Permitted Dispositions” means:

 

(a)     sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of the Loan Parties and their Subsidiaries,

 

(b)     sales of Inventory to buyers in the ordinary course of business,

 

-29-

--------------------------------------------------------------------------------

 

 

(c)     the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents,

 

(d)     the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,

 

(e)     the granting of Permitted Liens,

 

(f)     the sale or discount, in each case without recourse, of accounts
receivable (other than Eligible Accounts) arising in the ordinary course of
business, but only in connection with the compromise or collection thereof,

 

(g)     any involuntary loss, damage or destruction of property,

 

(h)     any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property,

 

(i)     the leasing or subleasing of assets of any Loan Party or its
Subsidiaries in the ordinary course of business,

 

(j)     the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent,

 

(k)     (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Loan Party or any of its Subsidiaries to the extent
not economically desirable in the conduct of its business, (ii) sales or
dispositions of intellectual property so long as made at fair market value, or
(iii) the abandonment of patents, trademarks, copyrights, or other intellectual
property rights in the ordinary course of business so long as (in each case
under clauses (i) and (ii)), (A) with respect to copyrights, such copyrights are
not material revenue generating copyrights, and (B) such lapse is not materially
adverse to the interests of the Lender Group,

 

(l)     the making of Restricted Payments that are expressly permitted to be
made pursuant to this Agreement,

 

(m)     the making of Permitted Investments,

 

(n)     so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, (i) transfers of assets (A) from any Loan Party or
any of its Subsidiaries to a Loan Party (other than Parent), and (B) from any
Subsidiary of any Loan Party that is not a Loan Party to any other Subsidiary of
any Loan Party, and (ii) the surrender or waiver of contractual rights or
settlement, release or surrender of any contract, tort or other litigation
claims in the ordinary course of business.

 

(o)     dispositions of Equipment or Real Property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property; provided, that to
the extent the property being transferred constitutes Collateral, such
replacement property shall constitute Collateral,

 

-30-

--------------------------------------------------------------------------------

 

 

(p)     dispositions of assets acquired by the Loan Parties and their
Subsidiaries pursuant to a Permitted Acquisition consummated within 12 months of
the date of the proposed disposition so long as (i) the consideration received
for the assets to be so disposed is at least equal to the fair market value of
such assets (it being understood and agreed that if an appraisal exists with
respect to such assets, fair market value will be determined based on such
appraisal, and if no appraisal exists as to such assets, the fair market value
of such assets will be as reasonably determined by Borrower), (ii) the assets to
be so disposed are not necessary or economically desirable in connection with
the business of the Loan Parties and their Subsidiaries, and (iii) the assets to
be so disposed are readily identifiable as assets acquired pursuant to the
subject Permitted Acquisition, and

 

(q)     sales or dispositions of fixed assets (including intangible property
related to such fixed assets) not otherwise permitted in clauses (a) through (p)
above so long as made at fair market value as reasonably determined by Borrower.

 

“Permitted Indebtedness” means:

 

(a)     Permitted Purchase Money Indebtedness and any Refinancing Indebtedness
in respect of such Indebtedness,

 

(b)     Indebtedness in respect of the Obligations,

 

(c)     unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law,

 

(d)     Indebtedness as of the Closing Date set forth on Schedule 4.14 to this
Agreement and any Refinancing Indebtedness in respect of such Indebtedness,

 

(e)     Permitted Intercompany Advances,

 

(f)     amounts owing by any Borrower to Parent as a result of taxes paid or
owing by Parent to Governmental Authorities as a result of the assets or
operations of such Borrower as long as all such amounts are evidenced by
Intercompany Notes,

 

(g)     loans made by any Borrower to Parent to the extent necessary to permit
Parent to (i) pay operating expenses incurred in the ordinary course of business
consistent with past practices as in existence on the Closing Date (as long as,
(A) Parent promptly upon its receipt thereof uses the proceeds of such loans to
pay such operating expenses, (B) such loans are repaid or reduced to zero by
crediting such operating expenses of Parent against such loans within twelve
(12) months of the date made, and (C) such loans are evidenced by Intercompany
Notes), and (ii) pay Dividends to the extent permitted by Section 6.7 or make
Stock Repurchases permitted by Section 6.7 (as long as (A) Parent promptly upon
its receipt thereof uses the proceeds of such loans to pay such Dividends or
make such Stock Repurchases, and (B) such loans are evidenced by Intercompany
Notes),

 

(h)     Indebtedness owing by Parent to Borrower,

 

(i)     Indebtedness in an aggregate principal amount at any time outstanding
not to exceed, $50,000,000 unsecured or secured by Permitted Liens as long as,
in each case, such Indebtedness has terms that are consistent with the terms of
similar financings in then prevailing market conditions and, if secured by Real
Property, Agent shall have received such access agreements or mortgagee waivers,
all in form and substance satisfactory to Agent, in its sole discretion, as
Agent may request in connection with such Indebtedness, and refinancings thereof
with the proceeds of other Indebtedness secured by Permitted Liens as long as,
in each case, (x) the aggregate amount of such refinancing Indebtedness, when
taken together with the aggregate amount of all other Indebtedness incurred in
reliance on this clause (i), does not exceed $50,000,000 in an aggregate
principal amount at any time outstanding, (y) such refinancing Indebtedness has
terms that are consistent with the terms of similar financings in then
prevailing market conditions and (z) Agent shall have received such access
agreements or mortgagee waivers, all in form and substance satisfactory to
Agent, in its sole discretion, as Agent may request in connection with such
refinancing Indebtedness,

 

-31-

--------------------------------------------------------------------------------

 

 

(j)     unsecured Subordinated Indebtedness in an aggregate principal amount at
any time outstanding not to exceed $30,000,000; and any refinancing of such
Subordinated Indebtedness with the proceeds of other unsecured Subordinated
Indebtedness as long as the aggregate amount of such refinancing Subordinated
Indebtedness, when together with the aggregate amount of all other Subordinated
Indebtedness incurred in reliance on this clause (j), does not exceed
$30,000,000 in an aggregate principal amount at any time outstanding,

 

(k)     unsecured Indebtedness incurred pursuant to Hedge Agreements entered
into by any Borrower or any of its Subsidiaries in the ordinary course of their
business for bona fide hedging purposes and not for speculation,

 

(l)     Indebtedness in respect of deposits held under forward purchasing
arrangements entered into with customers in the ordinary course of business for
bona fide hedging purposes and not for speculation in an aggregate outstanding
amount not to exceed $5,000,000,

 

(m)     Indebtedness in respect of performance, bid, surety, appeal or similar
bonds or completion or performance guarantees or in respect of workers'
compensation claims or self- insurance obligations, in each case in the ordinary
course of business consistent with past practices in an aggregate outstanding.
amount not to exceed $5,000,000,

 

(n)     customary indemnification, reimbursement or similar obligations and
warranties under leases and other contracts in the ordinary course of business
consistent with past practices,

 

(o)     Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within five (5) Business Days after its incurrence, and

 

(p)     other unsecured Indebtedness not to exceed $10,000,000 in the aggregate
at any time outstanding, any refinancing of such unsecured Indebtedness with the
proceeds of other unsecured Indebtedness as long as the aggregate amount of such
refinancing unsecured Indebtedness, when together with the aggregate amount of
all other unsecured Indebtedness incurred in reliance on this clause (p) does
not exceed $10,000,000 at any time outstanding.

 

“Permitted Intercompany Advances” means loans made by (a) a Borrower to another
Loan Party (other than any Immaterial Subsidiary), (b) a Borrower to Parent for
the payment of ordinary business expenses or for the payment of dividends made
by Borrower consistent with historical practices, or (c) any Guarantor (other
than Parent or any Immaterial Subsidiary) to any Borrower so long as, with
respect to loans described in this clause (c), (i) such intercompany
Indebtedness, if requested by Agent, is evidenced by a subordinated demand note
(collectively, the “Intercompany Notes”) executed and delivered by such Borrower
to each such Guarantor, and by each such Guarantor to such Borrower, which
Intercompany Notes, if requested by Agent, shall be pledged and delivered to
Agent pursuant to the Guaranty and Security Agreement as additional collateral
security for the Obligations, (ii) Borrowers and Guarantors shall accurately
record all intercompany transactions on their books and records, (iii) if
requested by Agent, the obligations of any Borrower under any such Intercompany
Notes shall be subordinated to the Obligations of such Borrower hereunder in a
manner reasonably satisfactory to Agent, (iv) at the time any such intercompany
loan or advance is made by any Borrower and after giving effect thereto, such
Borrower shall be Solvent, (v) no Default or Event of Default would occur and be
continuing after giving effect to any such proposed intercompany loan; and (vi)
the aggregate amount of all such intercompany loans shall not exceed an
aggregate principal amount of $5,000,000 at any one time outstanding.

 

-32-

--------------------------------------------------------------------------------

 

 

“Permitted Investments” means:

 

(a)     Investments in cash and Cash Equivalents,

 

(b)     Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

 

(c)     advances made in connection with purchases of goods or services in the
ordinary course of business,

 

(d)     Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

 

(e)     Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to this Agreement,

 

(f)     guarantees permitted under the definition of Permitted Indebtedness,

 

(g)     Permitted Intercompany Advances,

 

(h)     Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

 

(i)     deposits of cash made in the ordinary course of business to secure
performance of operating leases or in connection with asset purchases,

 

(j)     (i) non-cash loans and advances to employees, officers, and directors of
a Loan Party or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Parent so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Parent, and (ii) loans and
advances to employees and officers of a Loan Party or any of its Subsidiaries in
the ordinary course of business for any other business purpose and in an
aggregate outstanding amount not to exceed $5,000,000 at any one time,

 

(k)     Permitted Acquisitions,

 

(l)     Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Parent),

 

(m)     Investments resulting from entering into (i) Bank Product Agreements,
(ii) agreements relative to obligations permitted under clause (j) of the
definition of Permitted Indebtedness, or (iii) trade credit extended to
customers in the ordinary course of business,

 

(n)     equity Investments by any Loan Party in any Subsidiary of such Loan
Party which is required by law to maintain a minimum net capital requirement or
as may be otherwise required by applicable law,

 

-33-

--------------------------------------------------------------------------------

 

 

(o)     Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,

 

(p)     so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$5,000,000 made during each fiscal year,

 

(q)     Investments consisting of non-cash consideration received in connection
with Permitted Dispositions, so long as the non-cash consideration received in
connection with any Permitted Disposition of Collateral does not exceed 25% of
the total consideration received in connection with such Permitted Disposition,

 

(r)     Specified Investments so long as (i) no Default or Event of Default has
occurred and is continuing as of the date of the applicable Specified
Investment, (ii) Liquidity immediately prior to the making of the applicable
Specified Investment is at least $10,000,000, and (iii) the applicable Specified
Investment is subject to a Control Agreement, and

 

(s)     so long as (i) no Default or Event of Default has occurred and is
continuing, (ii) the outstanding Revolver Usage does not exceed $5,000,000, and
(iii) Liquidity is at least $15,000,000, Borrower may make Investments in
taxable or tax-free money market mutual funds that (x) comply with the criteria
set forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, and (y) are either rated A by Standard & Poor's Ratings
Group and rated A by Moody's Investors Service, Inc. or have portfolio assets of
at least $2,000,000,000.

 

For the avoidance of doubt, nothing in this definition of Permitted Investments
or Section 6.9 shall prohibit any Loan Parties from making any investment, loans
or advances permitted under Sections 6.1, 6.2, 6.3, 6.4, 6.7, or 6.10.

 

“Permitted Liens” means:

 

(a)     Liens granted to, or for the benefit of, Agent to secure the
Obligations,

 

(b)     Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

 

(c)     judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of this Agreement,

 

(d)     Liens set forth on Schedule P-2 to this Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to this
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,

 

(e)     the interests of lessors or sublessors under leases and non-exclusive
licensors under license agreements,

 

(f)     purchase money Liens on fixed assets or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness or Indebtedness permitted under subsection (i) of
the definition of Permitted Indebtedness and so long as (i) such Lien attaches
only to the fixed asset purchased or acquired and the proceeds thereof, and (ii)
such Lien only secures the Indebtedness that was incurred to acquire the fixed
asset purchased or acquired or any Refinancing Indebtedness in respect thereof,

 

-34-

--------------------------------------------------------------------------------

 

 

(g)     Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

 

(h)     Liens on amounts deposited to secure Parent’s and its Subsidiaries’
obligations in connection with worker’s compensation, social security, public
liability laws, or other unemployment insurance,

 

(i)     Liens on amounts deposited to secure Parent’s and its Subsidiaries’
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

 

(j)     Liens on amounts deposited to secure Parent’s and its Subsidiaries’
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

 

(k)     with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

 

(l)     non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

 

(m)     Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

 

(n)     rights of setoff or bankers’ liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,

 

(o)     Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

 

(p)     Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,

 

(q)     Liens solely on any cash earnest money deposits made by a Loan Party or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,

 

(r)     Liens assumed by any Loan Party or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness that is Permitted
Indebtedness,

 

(s)     Liens arising out of consignment or similar arrangements for the sale of
goods entered into in the ordinary course of business, and

 

(t)     other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $5,000,000.

 

-35-

--------------------------------------------------------------------------------

 

 

“Permitted Protest” means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment; provided, that (a) a reserve with respect
to such obligation is established on such Loan Party’s or its Subsidiaries’
books and records in such amount as is required under GAAP, (b) any such protest
is instituted promptly and prosecuted diligently by such Loan Party or its
Subsidiary, as applicable, in good faith, and (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $10,000,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Platform” has the meaning specified therefor in Section 17.9(c) of this
Agreement.

 

“Post-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of this Agreement.

 

“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of this Agreement.

 

“Projections” means Parent’s and its Subsidiaries’ forecasted (a) balance
sheets, (b) profit and loss statements, and (c) cash flow statements,
representing management’s good faith estimates and prepared on a basis
consistent with Parent’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)     with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

 

(b)     with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the Letter of Credit Exposure of such Lender, by (B)
the Letter of Credit Exposure of all Lenders, and

 

-36-

--------------------------------------------------------------------------------

 

 

(c)     with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of this Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full and all Commitments have been
terminated, Pro Rata Share under this clause shall be the percentage obtained by
dividing (A) the Letter of Credit Exposure of such Lender, by (B) the Letter of
Credit Exposure of all Lenders.

 

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
this Agreement.

 

“Public Lender” has the meaning specified therefor in Section 17.9(c) of this
Agreement.

 

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Parent issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by a Loan Party or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration, and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties and their
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is the
subject of a Control Agreement and is maintained by a branch office of the bank
or securities intermediary located within the United States.

 

“Qualified Equity Interests” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.

 

“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including Landlord
Reserves for books and records locations and reserves for rebates, discounts,
warranty claims, and returns) with respect to the Eligible Accounts or the
Maximum Revolver Amount.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Reference Period” has the meaning set forth in the definition of EBITDA.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)     such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

 

-37-

--------------------------------------------------------------------------------

 

 

(b)     such refinancings, renewals, or extensions do not result in a shortening
of the final stated maturity or the average weighted maturity (measured as of
the refinancing, renewal, or extension) of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are or could reasonably be expected to be materially adverse to the
interests of the Lenders,

 

(c)     if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,

 

(d)     the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended,

 

(e)     if the Indebtedness that is refinanced, renewed or extended was
unsecured, such refinancing, renewal or extension shall be unsecured, and

 

(f)     if the Indebtedness that is refinanced, renewed, or extended was secured
(i) such refinancing, renewal, or extension shall be secured by substantially
the same or less collateral as secured such refinanced, renewed or extended
Indebtedness on terms no less favorable to Agent or the Lender Group and (ii)
the Liens securing such refinancing, renewal or extension shall not have a
priority more senior than the Liens securing such Indebtedness that is
refinanced, renewed or extended.

 

“Register” has the meaning set forth in Section 13.1(h) of this Agreement.

 

“Registered Loan” has the meaning set forth in Section 13.1(h) of this
Agreement.

 

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
this Agreement.

 

“Report” has the meaning specified therefor in Section 15.16 of this Agreement.

 

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and (ii) at any time there are two or
more Lenders (who are not Affiliates of one another or Defaulting Lenders),
“Required Lenders” must include at least two Lenders (who are not Affiliates of
one another).

 

-38-

--------------------------------------------------------------------------------

 

 

“Reserves” means, as of any date of determination, Inventory Reserves,
Receivables Reserves, Bank Product Reserves and those other reserves that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that any Loan Party or its Subsidiaries are required to pay under any
Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (b) amounts
owing by any Loan Party or its Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral (other than a Permitted
Lien), which Lien or trust, in the Permitted Discretion of Agent likely would
have a priority superior to the Agent’s Liens (such as Liens or trusts in favor
of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral) with respect to the Borrowing Base or the Maximum Revolver Amount.

 

“Restricted Payment” means (a) any declaration or payment of any dividend or the
making of any other payment or distribution, directly or indirectly, on account
of Equity Interests issued by Parent or any of its Subsidiaries (including any
payment in connection with any merger or consolidation involving Parent) or to
the direct or indirect holders of Equity Interests issued by Parent or any of
its Subsidiaries in their capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Parent or any of
its Subsidiaries, or (b) any purchase, redemption, making of any sinking fund or
similar payment, or other acquisition or retirement for value (including in
connection with any merger or consolidation involving Parent) any Equity
Interests issued by Parent or any of its Subsidiaries, or (c) any making of any
payment to retire, or to obtain the surrender of, any outstanding warrants,
options, or other rights to acquire Equity Interests of Parent now or hereafter
outstanding.

 

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to this
Agreement or in the Assignment and Acceptance or Increase Joinder pursuant to
which such Revolving Lender became a Revolving Lender under this Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of this
Agreement, and as such amounts may be decreased by the amount of reductions in
the Revolver Commitments made in accordance with Section 2.4(c) hereof.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

 

“Revolving Lender” means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.

 

“Revolving Loan Base Rate Margin” has the meaning set forth in the definition of
Applicable Margin.

 

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

 

“Revolving Loan LIBOR Rate Margin” has the meaning set forth in the definition
of Applicable Margin.

 

-39-

--------------------------------------------------------------------------------

 

 

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of this
Agreement.

 

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.

 

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

 

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

 

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

“Scheduled Unavailability Date” has the meaning specified therefor in Section
2.12(d)(iii) of this Agreement.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of this
Agreement.

 

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of
this Agreement.

 

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

-40-

--------------------------------------------------------------------------------

 

 

“Specified Investments” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency thereof maturing
within one year from the date of acquisition thereof, (b) commercial paper
maturing no more than one year from the date of creation thereof and currently
having the highest rating obtainable from at least two of the following:
Standard & Poor's Ratings Group, Moody's Investors Service, Inc., and Fitch
Investors Services, and issued by any Person organized under the laws of any
state of the United States, (c) certificates of deposit maturing no more than
one year from the date of creation thereof issued by commercial banks
incorporated under the laws of the United States of America, each having
combined capital, surplus and undivided profits of not less than $300,000,000
and having a senior unsecured rating of "A" or better by a nationally recognized
rating agency (an "A Rated Bank"), (d) time deposits maturing no more than
thirty (30) days from the date of creation thereof with A Rated Banks, and (e)
any mutual fund that has substantially all of its assets invested continuously
in one or more of the investments described in clauses (a) through (d) above.

 

“Specified Transaction” means, any Investment, prepayment of Indebtedness, or
Restricted Payment (or declaration of any prepayment or Restricted Payment).

 

“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

 

“Subject Holder” has the meaning specified therefor in Section 2.4(e)(v) of this
Agreement.

 

“Subordinated Indebtedness” means any Indebtedness of any Loan Party or its
Subsidiaries incurred from time to time that is subordinated in right of payment
to the Obligations on terms and conditions of subordination that are acceptable
to Agent.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

 

“Supermajority Lenders” means, at any time, Revolving Lenders having or holding
more than 66 2/3% of the aggregate Revolving Loan Exposure of all Revolving
Lenders; provided, that (i) the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Supermajority Lenders, and (ii)
at any time there are two or more Revolving Lenders (who are not Affiliates of
one another), “Supermajority Lenders” must include at least two Revolving
Lenders (who are not Affiliates of one another or Defaulting Lenders).

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

-41-

--------------------------------------------------------------------------------

 

 

“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b) of this Agreement.

 

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of this
Agreement.

 

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

 

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

 

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of this
Agreement.

 

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.

 

“Unfinanced Capital Expenditures” means Capital Expenditures other than Capital
Expenditures that are specifically financed by lenders other than the Lenders
hereunder within 60 days of the date such amount became a Capital Expenditure.

 

“United States” means the United States of America.

 

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of this
Agreement.

 

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of this
Agreement.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

-42-

--------------------------------------------------------------------------------

 

 

1.2     Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Administrative
Borrower notifies Agent that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Administrative Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions immediately before such
Accounting Change took effect and, until any such amendments have been agreed
upon and agreed to by the Required Lenders, the provisions in this Agreement
shall be calculated as if no such Accounting Change had occurred.
Notwithstanding any changes in GAAP after the Original Closing Date, any lease
of the Borrowers or their Subsidiaries that would be characterized as an
operating lease under GAAP in effect on the Original Closing Date (whether such
lease was entered into before or after the Original Closing Date) shall not
constitute a Capital Lease under this Agreement or any other Loan Document as a
result of such changes in GAAP unless otherwise agreed to in writing by the
Borrowers and Agent. When used herein, the term “financial statements” shall
include the notes and schedules thereto. Whenever the term “Parent” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean the Loan Parties and their Subsidiaries on a consolidated basis, unless
the context clearly requires otherwise. Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards Board’s Accounting Standards Codification Topic 825 (or any
similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof, and (b) the term
“unqualified opinion” as used herein to refer to opinions or reports provided by
accountants shall mean an opinion or report that is (i) unqualified, and (ii)
does not include any explanation, supplemental comment, or other comment
concerning the ability of the applicable Person to continue as a going concern
or concerning the scope of the audit.

 

1.3     Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

 

1.4     Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
and (iii) all fees or charges that have accrued hereunder or under any other
Loan Document (including the Letter of Credit Fee and the Unused Line Fee) and
are unpaid, (b) in the case of contingent reimbursement obligations with respect
to Letters of Credit, providing Letter of Credit Collateralization, (c) in the
case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (d) the receipt by Agent
of cash collateral in order to secure any other contingent Obligations for which
a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys’ fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Obligations, (e) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid, and (f) the termination of all of the Commitments of the Lenders. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.

 

-43-

--------------------------------------------------------------------------------

 

 

1.5     Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time, as in effect in Atlanta,
Georgia on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, unless otherwise expressly provided,
the word “from” means “from and including” and the words “to” and “until” each
means “to and including”; provided, that with respect to a computation of fees
or interest payable to Agent or any Lender, such period shall in any event
consist of at least one full day.

 

1.6     Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

 

1.7     Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

 

2.

LOANS AND TERMS OF PAYMENT.

 

2.1     Revolving Loans.

 

(a)     Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:

 

(i)     such Lender’s Revolver Commitment, or

 

(ii)     such Lender’s Pro Rata Share of an amount equal to the lesser of:

 

(A)     the amount equal to (1) the Maximum Revolver Amount, less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and

 

(B)     the amount equal to (1) the Borrowing Base as of such date (based upon
the most recent Borrowing Base Certificate delivered by Borrowers to Agent, as
adjusted for Reserves established by Agent in accordance with Section 2.1(c)),
less (2) the sum of (x) the Letter of Credit Usage at such time, plus (y) the
principal amount of Swing Loans outstanding at such time.

 

-44-

--------------------------------------------------------------------------------

 

 

(b)     Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they otherwise become due and payable pursuant to the terms of this
Agreement.

 

(c)     Anything to the contrary in this Section 2.1 notwithstanding, Agent
shall have the right (but not the obligation) at any time, in the exercise of
its Permitted Discretion, to establish and increase or decrease Reserves and
against the Borrowing Base and/or the Maximum Revolver Amount. The amount of any
Reserve established by Agent, and any changes to the eligibility criteria set
forth in the definitions of Eligible Accounts and Eligible Inventory shall have
a reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve or change in eligibility and shall not be
duplicative of any other reserve established and currently maintained or
eligibility criteria. Upon establishment or increase in Reserves, Agent agrees
to make itself available to discuss the Reserve or increase, and Borrowers may
take such action as may be required so that the event, condition, circumstance,
or fact that is the basis for such reserve or increase no longer exists, in a
manner and to the extent reasonably satisfactory to Agent in the exercise of its
Permitted Discretion. In no event shall such opportunity limit the right of
Agent to establish or change such Reserve, unless Agent shall have determined,
in its Permitted Discretion, that the event, condition, other circumstance, or
fact that was the basis for such Reserve or such change no longer exists or has
otherwise been adequately addressed by Borrowers.

 

2.2     [Reserved.].

 

2.3     Borrowing Procedures and Settlements.

 

(a)     Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Agent (which may be
delivered through Agent’s electronic platform or portal) and received by Agent
no later than 11:00 a.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, (ii) on the Business Day that is
one Business Day prior to the requested Funding Date in the case of a request
for a Base Rate Loan, and (iii) on the Business Day that is three Business Days
prior to the requested Funding Date in the case of all other requests,
specifying (A) the amount of such Borrowing, and (B) the requested Funding Date
(which shall be a Business Day); provided, that Agent may, in its sole
discretion, elect to accept as timely requests that are received later than
11:00 a.m. on the applicable Business Day. All Borrowing requests which are not
made on-line via Agent’s electronic platform or portal shall be subject to (and
unless Agent elects otherwise in the exercise of its sole discretion, such
Borrowings shall not be made until the completion of) Agent’s authentication
process (with results satisfactory to Agent) prior to the funding of any such
requested Revolving Loan.

 

(b)     Making of Swing Loans. In the case of a Revolving Loan and so long as
any of (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus all payments or other amounts applied to Swing Loans since the last
Settlement Date, plus the amount of the requested Swing Loan does not exceed
$10,000,000, or (ii) Swing Lender, in its sole discretion, agrees to make a
Swing Loan notwithstanding the foregoing limitation, Swing Lender shall make a
Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to this
Section 2.3(b) being referred to as a “Swing Loan” and all such Revolving Loans
being referred to as “Swing Loans”) available to Borrowers on the Funding Date
applicable thereto by transferring immediately available funds in the amount of
such Borrowing to the Designated Account. Each Swing Loan shall be deemed to be
a Revolving Loan hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Revolving Loans, except that all
payments (including interest) on any Swing Loan shall be payable to Swing Lender
solely for its own account. Subject to the provisions of Section 2.3(d)(ii),
Swing Lender shall not make and shall not be obligated to make any Swing Loan if
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.

 

-45-

--------------------------------------------------------------------------------

 

 

(c)     Making of Revolving Loans.

 

(i)     In the event that Swing Lender is not obligated to make a Swing Loan,
then after receipt of a request for a Borrowing pursuant to Section 2.3(a)(i),
Agent shall notify the Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; such notification
to be sent on the Business Day that is (A) in the case of a Base Rate Loan, at
least one Business Day prior to the requested Funding Date, or (B) in the case
of a LIBOR Rate Loan, prior to 11:00 a.m. at least three Business Days prior to
the requested Funding Date. If Agent has notified the Lenders of a requested
Borrowing on the Business Day that is one Business Day prior to the Funding
Date, then each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. on the Business Day that is the
requested Funding Date. After Agent’s receipt of the proceeds of such Revolving
Loans from the Lenders, Agent shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Agent to the Designated Account;
provided, that subject to the provisions of Section 2.3(d)(ii), no Lender shall
have an obligation to make any Revolving Loan, if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

 

(ii)     Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.

 

-46-

--------------------------------------------------------------------------------

 

 

(d)     Protective Advances and Optional Overadvances.

 

(i)     Any contrary provision of this Agreement or any other Loan Document
notwithstanding (but subject to Section 2.3(d)(iv)), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent’s sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”).

 

(ii)     Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by more than 10% of the Borrowing Base, and (B) subject to Section
2.3(d)(iv) below, after giving effect to such Revolving Loans, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount. In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by this Section 2.3(d), regardless of the amount
of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to Borrowers to an
amount permitted by the preceding sentence. In such circumstances, if any Lender
with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.4(e)(1). Agent’s and Swing Lender’s authorization to
make intentional Overadvances may be revoked at any time by the Required Lenders
delivering written notice of such revocation to Agent. Any such revocation shall
become effective prospectively upon Agent’s receipt thereof.

 

(iii)     Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan. Prior to
Settlement of any Extraordinary Advance, all payments with respect thereto,
including interest thereon, shall be payable to Agent solely for its own
account. Each Revolving Lender shall be obligated to settle with Agent as
provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of
such Lender’s Pro Rata Share of any Extraordinary Advance. The Extraordinary
Advances shall be repayable on demand, secured by Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. The provisions of this Section
2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the Lenders and
are not intended to benefit Borrowers (or any other Loan Party) in any way.

 

-47-

--------------------------------------------------------------------------------

 

 

(iv)     Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Extraordinary Advance may be made by Agent if such
Extraordinary Advance would cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or any Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments; provided that Agent may make
Extraordinary Advances in excess of the foregoing limitations so long as such
Extraordinary Advances that cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or a Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments are for Agent’s sole and separate
account and not for the account of any Lender. No Lender shall have an
obligation to settle with Agent for such Extraordinary Advances that cause the
aggregate Revolver Usage to exceed the Maximum Revolver Amount or a Lender’s Pro
Rata Share of the Revolver Usage to exceed such Lender’s Revolver Commitments as
provided in Section 2.3(e) (or Section 2.3(g), as applicable).

 

(e)     Settlement. It is agreed that each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of Borrowers) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Lenders as to the Revolving Loans (including Swing Loans and
Extraordinary Advances) shall take place on a periodic basis in accordance with
the following provisions:

 

(i)     Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to any Loan Party’s or any of their Subsidiaries’ payments
or other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans (including Swing Loans
and Extraordinary Advances) for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including Section 2.3(g)):
(y) if the amount of the Revolving Loans (including Swing Loans and
Extraordinary Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, then Agent shall, by no later
than 12:00 p.m. on the Settlement Date, transfer in immediately available funds
to a Deposit Account of such Lender (as such Lender may designate), an amount
such that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans and Extraordinary Advances), and (z) if the amount of the Revolving Loans
(including Swing Loans and Extraordinary Advances) made by a Lender is less than
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Extraordinary
Advances and, together with the portion of such Swing Loans or Extraordinary
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

 

-48-

--------------------------------------------------------------------------------

 

 

(ii)     In determining whether a Lender’s balance of the Revolving Loans
(including Swing Loans and Extraordinary Advances) is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances) as of a Settlement Date, Agent shall, as
part of the relevant Settlement, apply to such balance the portion of payments
actually received in good funds by Agent with respect to principal, interest,
fees payable by Borrowers and allocable to the Lenders hereunder, and proceeds
of Collateral.

 

(iii)     Between Settlement Dates, Agent, to the extent Extraordinary Advances
or Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Extraordinary Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of the Loan Parties or their Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender’s Pro Rata Share of the Revolving Loans other than to Swing
Loans, as provided for in the previous sentence, Swing Lender shall pay to Agent
for the accounts of the Lenders, and Agent shall pay to the Lenders (other than
a Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)),
to be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Loans. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Extraordinary Advances, and each Lender with respect to the Revolving
Loans other than Swing Loans and Extraordinary Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.

 

(iv)     Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

 

(f)     Notation. Consistent with Section 13.1(h), Agent, as a non-fiduciary
agent for Borrowers, shall maintain a register showing the principal amount and
stated interest of the Revolving Loans, owing to each Lender, including the
Swing Loans owing to Swing Lender, and Extraordinary Advances owing to Agent,
and the interests therein of each Lender, from time to time and such register
shall, absent manifest error, conclusively be presumed to be correct and
accurate.

 

-49-

--------------------------------------------------------------------------------

 

 

(g)     Defaulting Lenders.

 

(i)     Notwithstanding the provisions of Section 2.4(b)(iii), Agent shall not
be obligated to transfer to a Defaulting Lender any payments made by Borrowers
to Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Agent to the extent of any Extraordinary Advances that
were made by Agent and that were required to be, but were not, paid by
Defaulting Lender, (B) second, to Swing Lender to the extent of any Swing Loans
that were made by Swing Lender and that were required to be, but were not, paid
by the Defaulting Lender, (C) third, to Issuing Bank, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
paid by the Defaulting Lender, (D) fourth, to each Non-Defaulting Lender ratably
in accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (E) fifth, in
Agent’s sole discretion, to a suspense account maintained by Agent, the proceeds
of which shall be retained by Agent and may be made available to be re-advanced
to or for the benefit of Borrowers (upon the request of Borrowers and subject to
the conditions set forth in Section 3.2) as if such Defaulting Lender had made
its portion of Revolving Loans (or other funding obligations) hereunder, and (F)
sixth, from and after the date on which all other Obligations have been paid in
full, to such Defaulting Lender in accordance with tier (L) of Section
2.4(b)(iii). Subject to the foregoing, Agent may hold and, in its discretion,
re-lend to Borrowers for the account of such Defaulting Lender the amount of all
such payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under Section
2.10(b), such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero; provided, that the foregoing
shall not apply to any of the matters governed by Section 14.1(a)(i) through
(iii). The provisions of this Section 2.3(g) shall remain effective with respect
to such Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, Issuing Bank, and Borrowers shall have waived, in
writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to
Borrowers). The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to Agent, Issuing Bank, or to the
Lenders other than such Defaulting Lender. Any failure by a Defaulting Lender to
fund amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrowers,
at their option, upon written notice to Agent, to arrange for a substitute
Lender to assume the Commitment of such Defaulting Lender, such substitute
Lender to be reasonably acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

 

(ii)     If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

 

(A)     such Defaulting Lender’s Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Pro Rata Share of Revolver Usage plus such Defaulting
Lender’s Swing Loan Exposure and Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions
set forth in Section 3.2 are satisfied at such time;

 

-50-

--------------------------------------------------------------------------------

 

 

(B)     if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above),
and (y) second, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above), pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Agent, for so long as such Letter of
Credit Exposure is outstanding; provided, that Borrowers shall not be obligated
to cash collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also Issuing Bank;

 

(C)     if Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

 

(D)     to the extent the Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of
Credit Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b)
shall be adjusted in accordance with such Non-Defaulting Lenders’ Letter of
Credit Exposure;

 

(E)     to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to Issuing Bank until such
portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;

 

(F)     so long as any Lender is a Defaulting Lender, the Swing Lender shall not
be required to make any Swing Loan and Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent (x)
the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of Credit
cannot be reallocated pursuant to this Section 2.3(g)(ii), or (y) the Swing
Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and

 

(G)     Agent may release any cash collateral provided by Borrowers pursuant to
this Section 2.3(g)(ii) to Issuing Bank and Issuing Bank may apply any such cash
collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d). Subject to Section 17.14, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

-51-

--------------------------------------------------------------------------------

 

 

(h)     Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

 

2.4     Payments; Reductions of Commitments; Prepayments.

 

(a)     Payments by Borrowers.

 

(i)     Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein; provided that, for the avoidance of doubt, any payments
deposited into a Controlled Account shall be deemed not to be received by Agent
on any Business Day unless immediately available funds have been credited to
Agent’s Account prior to 1:30 p.m. on such Business Day. Any payment received by
Agent in immediately available funds in Agent’s Account later than 1:30 p.m.
shall be deemed to have been received (unless Agent, in its sole discretion,
elects to credit it on the date received) on the following Business Day and any
applicable interest or fee shall continue to accrue until such following
Business Day.

 

(ii)     Unless Agent receives notice from Borrowers prior to the date on which
any payment is due to the Lenders that Borrowers will not make such payment in
full as and when required, Agent may assume that Borrowers have made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.

 

(b)     Apportionment and Application.

 

(i)     So long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses received by Agent (other than fees or expenses that are for Agent’s
separate account or for the separate account of Issuing Bank) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee or expense relates.

 

(ii)     Subject to Section 2.4(b)(v), Section 2.4(d)(ii), and Section 2.4(e),
all payments to be made hereunder by Borrowers shall be remitted to Agent and
all such payments, and all proceeds of Collateral received by Agent, shall be
applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Revolving Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.

 

(iii)     At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

 

(A)     first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents and to
pay interest and principal on Extraordinary Advances that are held solely by
Agent pursuant to the terms of Section 2.4(d)(iv), until paid in full,

 

-52-

--------------------------------------------------------------------------------

 

 

(B)     second, to pay any fees or premiums then due to Agent under the Loan
Documents, until paid in full,

 

(C)     third, to pay interest due in respect of all Protective Advances, until
paid in full,

 

(D)     fourth, to pay the principal of all Protective Advances, until paid in
full,

 

(E)     fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,

 

(F)     sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents, until paid in full,

 

(G)     seventh, to pay interest accrued in respect of the Swing Loans, until
paid in full,

 

(H)     eighth, to pay the principal of all Swing Loans, until paid in full,

 

(I)     ninth, ratably, to pay interest accrued in respect of the Revolving
Loans (other than Protective Advances and Swing Loans), until paid in full,

 

(J)     tenth, ratably

 

i.     ratably, to pay the principal of all Revolving Loans (other than
Protective Advances and Swing Loans), until paid in full,

 

ii.     to Agent, to be held by Agent, for the benefit of Issuing Bank (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof),

 

iii.     ratably, up to the amount (after taking into account any amounts
previously paid pursuant to this clause iii during the continuation of the
applicable Application Event) of the most recently established Bank Product
Reserve, which amount was established prior to the occurrence of, and not in
contemplation of, the subject Application Event, to (y) the Bank Product
Providers based upon amounts then certified by each applicable Bank Product
Provider to Agent (in form and substance satisfactory to Agent) to be due and
payable to such Bank Product Provider on account of Bank Product Obligations
(but not in excess of the Bank Product Reserve established for the Bank Product
Obligations of such Bank Product Provider), and (z) with any balance to be paid
to Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof,

 

-53-

--------------------------------------------------------------------------------

 

 

(K)     eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

 

(L)     twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

 

(M)     thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

 

(iv)     Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

 

(v)     In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

 

(vi)     For purposes of Section 2.4(b)(iii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

(vii)     In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.

 

(c)     Reduction of Commitments. The Revolver Commitments shall terminate on
the Maturity Date or earlier termination thereof pursuant to the terms of this
Agreement. Borrowers may reduce the Revolver Commitments, without premium or
penalty, to an amount not less than the sum of (A) the Revolver Usage as of such
date, plus (B) the principal amount of all Revolving Loans not yet made as to
which a request has been given by Borrowers under Section 2.3(a), plus (C) the
amount of all Letters of Credit not yet issued as to which a request has been
given by Borrowers pursuant to Section 2.11(a). Each such reduction shall be in
an amount which is not less than $1,000,000 (unless the Revolver Commitments are
being reduced to zero and the amount of the Revolver Commitments in effect
immediately prior to such reduction are less than $1,000,000), shall be made by
providing not less than ten Business Days prior written notice to Agent, and
shall be irrevocable. The Revolver Commitments, once reduced, may not be
increased except pursuant to Section 2.14. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its ratable share thereof. In connection with any reduction
in the Revolver Commitments prior to the Maturity Date, if any Loan Party or any
of its Subsidiaries owns any Margin Stock, Borrowers shall deliver to Agent an
updated Form U-1 (with sufficient additional originals thereof for each Lender),
duly executed and delivered by the Borrowers, together with such other
documentation as Agent shall reasonably request, in order to enable Agent and
the Lenders to comply with any of the requirements under Regulations T, U or X
of the Federal Reserve Board.

 

-54-

--------------------------------------------------------------------------------

 

 

(d)     Optional Prepayments. Borrowers may prepay the principal of any
Revolving Loan at any time in whole or in part, without premium or penalty.

 

(e)     Mandatory Prepayments.

 

(i)     Borrowing Base. If, at any time, (A) the Revolver Usage on such date
exceeds (B) the lesser of (x) the Borrowing Base reflected in the Borrowing Base
Certificate most recently delivered by Borrowers to Agent, or (y) the Maximum
Revolver Amount, in all cases as adjusted for Reserves established by Agent in
accordance with Section 2.1(c), then Borrowers shall immediately prepay the
Obligations in accordance with Section 2.4(f)(i) in an aggregate amount equal to
the amount of such excess.

 

(ii)     [Reserved].

 

(iii)     Dispositions. Within three Business Days of the date of receipt by any
Loan Party or any of its Subsidiaries of the Net Cash Proceeds of any voluntary
or involuntary sale or disposition of assets of any Loan Party or any of its
Subsidiaries (including Net Cash Proceeds of insurance or arising from casualty
losses or condemnations and payments in lieu thereof, but excluding Net Cash
Proceeds from sales or dispositions which qualify as Permitted Dispositions
under clauses (a), (b), (c), (d), (e), (j), (k), (l), (m), (n), or (o) of the
definition of Permitted Dispositions), Borrowers shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f)(ii) in an
amount equal to 100% of such Net Cash Proceeds received by such Person in
connection with such sales or dispositions; provided, that so long as (A) no
Default or Event of Default shall have occurred and is continuing or would
result therefrom, (B) Liquidity is at least $10,000,000 as of the date that such
Net Cash Proceeds are received by the applicable Loan Party, or such Net Cash
Proceeds are reinvested in Equipment, Fixtures, or Real Property within 180 days
after receipt thereof, and (C) to the extent that such Net Cash Proceeds were
not received in connection with the sale or disposition of Collateral, no
prepayment of the Obligations shall be required.

 

(iv)     [Reserved.]

 

(v)     [Reserved.]

 

(vi)     [Reserved.]

 

(vii)    Keyman Life Insurance. Following the occurrence and during the
continuance of an Event of Default, any proceeds of Keyman Life Insurance
(whether such proceeds arise by reason of death benefit, at maturity,
surrendering the policy and receiving the surrender value thereof (unless upon
such receipt of such surrender value, Keyman Life Insurance is purchased which
has a death benefit that is not less than the death benefit of the Keyman Life
Insurance which was surrendered) or otherwise) shall be immediately used to
prepay the Obligations in an amount equal to such proceeds, which shall be
applied in accordance with Section 2.4(f)(ii).

 

(f)     Application of Payments.

 

(i)     Each prepayment pursuant to Section 2.4(e)(i) shall, (1) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full, and
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then outstanding Letter of Credit Usage, and (2) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).

 

-55-

--------------------------------------------------------------------------------

 

 

(ii)     Each prepayment pursuant to Section 2.4(e)(iii) or 2.4(e)(vii) shall
(A) so long as no Application Event shall have occurred and be continuing, be
applied, first, to the outstanding principal amount of the Revolving Loans,
until paid in full, and second, to cash collateralize the Letters of Credit in
an amount equal to 105% of the then outstanding Letter of Credit Usage, and (B)
if an Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(iii).

 

2.5     Promise to Pay; Promissory Notes.

 

(a)     Borrowers agree to pay the Lender Group Expenses on the earlier of (i)
the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred, or (ii) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)). Borrowers promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
Borrowers agree that their obligations contained in the first sentence of this
Section 2.5(a) shall survive payment or satisfaction in full of all other
Obligations.

 

(b)     Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event,
Borrowers shall execute and deliver to such Lender the requested promissory
notes payable to the order of such Lender in a form furnished by Agent and
reasonably satisfactory to Borrowers. Thereafter, the portion of the Commitments
and Loans evidenced by such promissory notes and interest thereon shall at all
times be represented by one or more promissory notes in such form payable to the
order of the payee named therein.

 

2.6     Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.

 

(a)     Interest Rates. Except as provided in Section 2.6(c) and Section
2.12(d), all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest as
follows:

 

(i)     if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin, and

 

(ii)     otherwise, at a per annum rate equal to the Base Rate plus the Base
Rate Margin.

 

(b)     Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the average amount of the
Letter of Credit Usage during the immediately preceding month.

 

(c)     Default Rate. (i) Automatically upon the occurrence and during the
continuation of an Event of Default under Section 8.4 or 8.5 and (ii) upon the
occurrence and during the continuation of any other Event of Default (other than
an Event of Default under Section 8.4 or 8.5), at the direction of Agent or the
Required Lenders, and upon written notice by Agent to Borrowers of such
direction (provided, that such notice shall not be required for any Event of
Default under Section 8.1), (A) all Loans and all Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account pursuant
to the terms hereof shall bear interest at a per annum rate equal to two
percentage points above the per annum rate otherwise applicable thereunder, and
(B) the Letter of Credit Fee shall be increased to two percentage points above
the per annum rate otherwise applicable hereunder.

 

-56-

--------------------------------------------------------------------------------

 

 

(d)     Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest and all other fees payable
hereunder or under any of the other Loan Documents (other than Letter of Credit
Fees) shall be due and payable, in arrears, on the first day of each month, (ii)
all Letter of Credit Fees payable hereunder, and all fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k)
shall be due and payable, in arrears, on the first Business Day of each month,
and (iii) all costs and expenses payable hereunder or under any of the other
Loan Documents, and all other Lender Group Expenses shall be due and payable on
(x) with respect to Lender Group Expenses outstanding as of the Closing Date,
the Closing Date, and (y) otherwise, the earlier of (A) the first day of the
month following the date on which the applicable costs, expenses, or Lender
Group Expenses were first incurred, or (B) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of the following sentence shall be deemed to constitute a demand for payment
thereof for the purposes of this subclause (y)). Borrowers hereby authorize
Agent, from time to time without prior notice to Borrowers, to charge to the
Loan Account (A) on the first day of each month, all interest accrued during the
prior month on the Revolving Loans hereunder, (B) on the first Business Day of
each month, all Letter of Credit Fees accrued or chargeable hereunder during the
prior month, (C) as and when incurred or accrued, all fees and costs provided
for in Section 2.10(a) or (c), (D) on the first day of each month, the Unused
Line Fee accrued during the prior month pursuant to Section 2.10(b), (E) as and
when due and payable, all other fees payable hereunder or under any of the other
Loan Documents, (F) on the Closing Date and thereafter as and when incurred or
accrued, all other Lender Group Expenses, and (G) as and when due and payable
all other payment obligations payable under any Loan Document or any Bank
Product Agreement (including any amounts due and payable to the Bank Product
Providers in respect of Bank Products). All amounts (including interest, fees,
costs, expenses, Lender Group Expenses, or other amounts payable hereunder or
under any other Loan Document or under any Bank Product Agreement) charged to
the Loan Account shall thereupon constitute Revolving Loans hereunder, shall
constitute Obligations hereunder, and shall initially accrue interest at the
rate then applicable to Revolving Loans that are Base Rate Loans (unless and
until converted into LIBOR Rate Loans in accordance with the terms of this
Agreement).

 

(e)     Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

 

(f)     Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

 

-57-

--------------------------------------------------------------------------------

 

 

2.7      Crediting Payments. The receipt of any payment item by Agent shall not
be required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds made to Agent’s Account or unless
and until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 1:30 p.m. If any
payment item is received into Agent’s Account on a non-Business Day or after
1:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.

 

2.8      Designated Account. Agent is authorized to make the Revolving Loans,
and Issuing Bank is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrowers agree to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan or
Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

 

2.9     Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances and Swing Loans) made by Agent, Swing Lender, or the
Lenders to Borrowers or for Borrowers’ account, the Letters of Credit issued or
arranged by Issuing Bank for Borrowers’ account, and with all other payment
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses. In accordance with
Section 2.7, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers’ account. Agent shall make available to
Borrowers monthly statements regarding the Loan Account, including the principal
amount of the Revolving Loans, interest accrued hereunder, fees accrued or
charged hereunder or under the other Loan Documents, and a summary itemization
of all charges and expenses constituting Lender Group Expenses accrued hereunder
or under the other Loan Documents, and each such statement, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.

 

2.10     Fees.

 

(a)     Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as
and when due and payable under the terms of the Fee Letter, the fees set forth
in the Fee Letter.

 

(b)     Unused Line Fee. Borrowers shall pay to Agent, for the ratable account
of the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an
amount equal to 0.25% per annum times the result of (i) the aggregate amount of
the Average Revolver Commitment, less (ii) the Average Revolver Usage during the
immediately preceding month (or portion thereof), which Unused Line Fee shall be
due and payable, in arrears, on the first day of each month from and after the
Closing Date up to the first day of the month prior to the date on which the
Obligations are paid in full and on the date on which the Obligations are paid
in full.

 

(c)     Field Examination and Other Fees. Subject to any limitations set forth
in Section 5.7(c), Borrowers shall pay to Agent, field examination, appraisal,
and valuation fees and charges, as and when incurred or chargeable, as follows
(i) a fee of $1,000 per day, per examiner, plus out-of-pocket expenses
(including travel, meals, and lodging) for each field examination of any Loan
Party or its Subsidiaries performed by or on behalf of Agent, and (ii) the fees,
charges or expenses paid or incurred by Agent if it elects to employ the
services of one or more third Persons to appraise the Collateral, or any portion
thereof.

 

-58-

--------------------------------------------------------------------------------

 

 

2.11     Letters of Credit.

 

(a)     Subject to the terms and conditions of this Agreement, upon the request
of Borrowers made in accordance herewith, and prior to the Maturity Date,
Issuing Bank agrees to issue a requested standby Letter of Credit or a sight
commercial Letter of Credit for the account of Borrowers. By submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrowers shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be (i)
irrevocable and made in writing by an Authorized Person, (ii) delivered to Agent
and Issuing Bank via telefacsimile or other electronic method of transmission
reasonably acceptable to Agent and Issuing Bank and reasonably in advance of the
requested date of issuance, amendment, renewal, or extension, and (iii) subject
to Issuing Bank’s authentication procedures with results satisfactory to Issuing
Bank. Each such request shall be in form and substance reasonably satisfactory
to Agent and Issuing Bank and (i) shall specify (A) the amount of such Letter of
Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (C) the proposed expiration date of such Letter of Credit, (D)
the name and address of the beneficiary of the Letter of Credit, and (E) such
other information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as Agent or Issuing Bank may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
Issuing Bank generally requests for Letters of Credit in similar circumstances.
Issuing Bank’s records of the content of any such request will be conclusive.
Anything contained herein to the contrary notwithstanding, Issuing Bank may, but
shall not be obligated to, issue a Letter of Credit that supports the
obligations of a Loan Party or one of its Subsidiaries in respect of (x) a lease
of real property, or (y) an employment contract.

 

(b)     Issuing Bank shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested issuance:

 

(i)     the Letter of Credit Usage would exceed the Letter of Credit Sublimit,
or

 

(ii)     [reserved,] or

 

(iii)     the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the outstanding amount of Revolving Loans (including Swing Loans), or

 

(iv)     the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.

 

(c)     In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue or extend a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Bank from issuing such Letter of
Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit or request that Issuing Bank
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Bank applicable to letters of credit generally,
or (C) if amounts demanded to be paid under any Letter of Credit will not or may
not be in United States Dollars.

 

-59-

--------------------------------------------------------------------------------

 

 

(d)     Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day prior to the Business Day
on which such Issuing Bank issues any Letter of Credit. In addition, each
Issuing Bank (other than Wells Fargo or any of its Affiliates) shall, on the
first Business Day of each week, submit to Agent a report detailing the daily
undrawn amount of each Letter of Credit issued by such Issuing Bank during the
prior calendar week. Borrowers and the Lender Group hereby acknowledge and agree
that all Existing Letters of Credit shall constitute Letters of Credit under
this Agreement on and after the Closing Date with the same effect as if such
Existing Letters of Credit were issued by Issuing Bank at the request of
Borrowers on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to Issuing Bank, including the requirement that
the amounts payable thereunder must be payable in Dollars. If Issuing Bank makes
a payment under a Letter of Credit, Borrowers shall pay to Agent an amount equal
to the applicable Letter of Credit Disbursement on the Business Day such Letter
of Credit Disbursement is made and, in the absence of such payment, the amount
of the Letter of Credit Disbursement immediately and automatically shall be
deemed to be a Revolving Loan hereunder (notwithstanding any failure to satisfy
any condition precedent set forth in Section 3) and, initially, shall bear
interest at the rate then applicable to Revolving Loans that are Base Rate
Loans. If a Letter of Credit Disbursement is deemed to be a Revolving Loan
hereunder, Borrowers’ obligation to pay the amount of such Letter of Credit
Disbursement to Issuing Bank shall be automatically converted into an obligation
to pay the resulting Revolving Loan. Promptly following receipt by Agent of any
payment from Borrowers pursuant to this paragraph, Agent shall distribute such
payment to Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then to such
Revolving Lenders and Issuing Bank as their interests may appear.

 

(e)     Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(d), each Revolving Lender agrees to fund
its Pro Rata Share of any Revolving Loan deemed made pursuant to Section 2.11(d)
on the same terms and conditions as if Borrowers had requested the amount
thereof as a Revolving Loan and Agent shall promptly pay to Issuing Bank the
amounts so received by it from the Revolving Lenders. By the issuance of a
Letter of Credit (or an amendment, renewal, or extension of a Letter of Credit)
and without any further action on the part of Issuing Bank or the Revolving
Lenders, Issuing Bank shall be deemed to have granted to each Revolving Lender,
and each Revolving Lender shall be deemed to have purchased, a participation in
each Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.

 

-60-

--------------------------------------------------------------------------------

 

 

(f)     Each Borrower agrees to indemnify, defend and hold harmless each member
of the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

 

(i)     any Letter of Credit or any pre-advice of its issuance;

 

(ii)     any transfer, sale, delivery, surrender or endorsement (or lack
thereof) of any Drawing Document at any time(s) held by any such Letter of
Credit Related Person in connection with any Letter of Credit;

 

(iii)     any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

 

(iv)     any independent undertakings issued by the beneficiary of any Letter of
Credit;

 

(v)     any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent;

 

(vi)     an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

 

(vii)     any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

 

(viii)     the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;

 

(ix)     any prohibition on payment or delay in payment of any amount payable by
Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;

 

(x)     Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation;

 

-61-

--------------------------------------------------------------------------------

 

 

(xi)     any foreign language translation provided to Issuing Bank in connection
with any Letter of Credit;

 

(xii)     any foreign law or usage as it relates to Issuing Bank’s issuance of a
Letter of Credit in support of a foreign guaranty including the expiration of
such guaranty after the related Letter of Credit expiration date and any
resulting drawing paid by Issuing Bank in connection therewith; or

 

(xiii)     the acts or omissions, whether rightful or wrongful, of any present
or future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

 

provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (xiii) above
to the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity. Borrowers
hereby agree to pay the Letter of Credit Related Person claiming indemnity on
demand from time to time all amounts owing under this Section 2.11(f). If and to
the extent that the obligations of Borrowers under this Section 2.11(f) are
unenforceable for any reason, Borrowers agree to make the maximum contribution
to the Letter of Credit Indemnified Costs permissible under applicable law. This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.

 

(g)     The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit, or
(iii) retaining Drawing Documents presented under a Letter of Credit. Borrowers’
aggregate remedies against Issuing Bank and any Letter of Credit Related Person
for wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by Borrowers to Issuing Bank in respect of the honored presentation
in connection with such Letter of Credit under Section 2.11(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against Issuing
Bank or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit. Any claim by
Borrowers under or in connection with any Letter of Credit shall be reduced by
an amount equal to the sum of (x) the amount (if any) saved by Borrowers as a
result of the breach or alleged wrongful conduct complained of, and (y) the
amount (if any) of the loss that would have been avoided had Borrowers taken all
reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing Issuing Bank to effect a cure.

 

-62-

--------------------------------------------------------------------------------

 

 

(h)     Borrowers are responsible for the final text of the Letter of Credit as
issued by Issuing Bank, irrespective of any assistance Issuing Bank may provide
such as drafting or recommending text or by Issuing Bank’s use or refusal to use
text submitted by Borrowers. Borrowers understand that the final form of any
Letter of Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by Issuing Bank, and Borrowers hereby consent to such
revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers’ purposes. If Borrowers request Issuing Bank
to issue a Letter of Credit for an affiliated or unaffiliated third party (an
“Account Party”), (i) such Account Party shall have no rights against Issuing
Bank; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among Issuing Bank and Borrowers.
Borrowers will examine the copy of the Letter of Credit and any other documents
sent by Issuing Bank in connection therewith and shall promptly notify Issuing
Bank (not later than three (3) Business Days following Borrowers’ receipt of
documents from Issuing Bank) of any non-compliance with Borrowers’ instructions
and of any discrepancy in any document under any presentment or other
irregularity. Borrowers understand and agree that Issuing Bank is not required
to extend the expiration date of any Letter of Credit for any reason. With
respect to any Letter of Credit containing an “automatic amendment” to extend
the expiration date of such Letter of Credit, Issuing Bank, in its sole and
absolute discretion, may give notice of nonrenewal of such Letter of Credit and,
if Borrowers do not at any time want the then current expiration date of such
Letter of Credit to be extended, Borrowers will so notify Agent and Issuing Bank
at least 30 calendar days before Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.

 

(i)     Borrowers’ reimbursement and payment obligations under this Section 2.11
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

 

(i)     any lack of validity, enforceability or legal effect of any Letter of
Credit, any Issuer Document, this Agreement, or any Loan Document, or any term
or provision therein or herein;

 

(ii)     payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

 

(iii)     Issuing Bank or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

 

(iv)     Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

 

(v)     the existence of any claim, set-off, defense or other right that any
Loan Party or any of its Subsidiaries may have at any time against any
beneficiary or transferee beneficiary, any assignee of proceeds, Issuing Bank or
any other Person;

 

(vi)     Issuing Bank or any correspondent honoring a drawing upon receipt of an
electronic presentation under a Letter of Credit requiring the same, regardless
of whether the original Drawing Documents arrive at Issuing Bank’s counters or
are different from the electronic presentation;

 

(vii)     any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or

 

(viii)     the fact that any Default or Event of Default shall have occurred and
be continuing;

 

-63-

--------------------------------------------------------------------------------

 

 

provided, that subject to Section 2.11(g) above, the foregoing shall not release
Issuing Bank from such liability to Borrowers as may be finally determined in a
final, non-appealable judgment of a court of competent jurisdiction against
Issuing Bank following reimbursement or payment of the obligations and
liabilities, including reimbursement and other payment obligations, of Borrowers
to Issuing Bank arising under, or in connection with, this Section 2.11 or any
Letter of Credit.

 

(j)     Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:

 

(i)     honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

 

(ii)     honor of a presentation of any Drawing Document that appears on its
face to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

 

(iii)     acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;

 

(iv)     the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

 

(v)     acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;

 

(vi)     any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;

 

(vii)     any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between any beneficiary and any Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;

 

(viii)     assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

 

(ix)     payment to any presenting bank (designated or permitted by the terms of
the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

 

(x)     acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;

 

-64-

--------------------------------------------------------------------------------

 

 

(xi)     honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;

 

(xii)     dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

 

(xiii)     honor of a presentation that is subsequently determined by Issuing
Bank to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

 

(k)     Borrowers shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this Section
2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank equal to
0.00% per annum times the average amount of the Letter of Credit Usage during
the immediately preceding month, plus (ii) any and all other customary
commissions, fees and charges then in effect imposed by, and any and all
expenses incurred by, Issuing Bank, or by any adviser, confirming institution or
entity or other nominated person, relating to Letters of Credit, at the time of
issuance of any Letter of Credit and upon the occurrence of any other activity
with respect to any Letter of Credit (including transfers, assignments of
proceeds, amendments, drawings, renewals or cancellations).

 

(l)     If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):

 

(i)     any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or

 

(ii)     there shall be imposed on Issuing Bank or any other member of the
Lender Group any other condition regarding any Letter of Credit, Loans, or
obligations to make Loans hereunder,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this Section
2.11(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

 

-65-

--------------------------------------------------------------------------------

 

 

(m)     Each standby Letter of Credit shall expire not later than the date that
is 12 months after the date of the issuance of such Letter of Credit; provided,
that any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration;
provided further, that with respect to any Letter of Credit which extends beyond
the Maturity Date, Letter of Credit Collateralization shall be provided therefor
on or before the date that is five Business Days prior to the Maturity Date.
Each commercial Letter of Credit shall expire on the earlier of (i) 120 days
after the date of the issuance of such commercial Letter of Credit and (ii) five
Business Days prior to the Maturity Date.

 

(n)     If (i) any Event of Default shall occur and be continuing, or (ii)
Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter Credit Exposure) demanding Letter of Credit
Collateralization pursuant to this Section 2.11(n) upon such demand, Borrowers
shall provide Letter of Credit Collateralization with respect to the then
existing Letter of Credit Usage. If Borrowers fail to provide Letter of Credit
Collateralization as required by this Section 2.11(n), the Revolving Lenders may
(and, upon direction of Agent, shall) advance, as Revolving Loans the amount of
the cash collateral required pursuant to the Letter of Credit Collateralization
provision so that the then existing Letter of Credit Usage is cash
collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).

 

(o)     Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.

 

(p)     Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank’s conduct is in accordance with Standard Letter
of Credit Practice or in accordance with this Agreement.

 

(q)     In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.

 

(r)     The provisions of this Section 2.11 shall survive the termination of
this Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.

 

(s)     At Borrowers’ costs and expense, Borrowers shall execute and deliver to
Issuing Bank such additional certificates, instruments and/or documents and take
such additional action as may be reasonably requested by Issuing Bank to enable
Issuing Bank to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce Issuing Banks’
rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document. Each Borrower irrevocably
appoints Issuing Bank as its attorney-in-fact and authorizes Issuing Bank,
without notice to Borrowers, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.

 

-66-

--------------------------------------------------------------------------------

 

 

2.12     LIBOR Option.

 

(a)     Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrowers shall have the option, subject
to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a
portion of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than three months in duration, interest
shall be payable at three month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period), (ii)
the date on which all or any portion of the Obligations are accelerated pursuant
to the terms hereof, or (iii) the date on which this Agreement is terminated
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless Borrowers have properly exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder. At any time that an Event of Default has occurred and is
continuing, Borrowers no longer shall have the option to request that Revolving
Loans bear interest at a rate based upon the LIBOR Rate.

 

(b)     LIBOR Election.

 

(i)     Borrowers may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. at least three Business Days prior to the
commencement of the proposed Interest Period (the “LIBOR Deadline”). Notice of
Borrowers’ election of the LIBOR Option for a permitted portion of the Revolving
Loans and an Interest Period pursuant to this Section shall be made by delivery
to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline. Promptly
upon its receipt of each such LIBOR Notice, Agent shall provide a copy thereof
to each of the affected Lenders.

 

(ii)     Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment or required
assignment of any principal of any LIBOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate. If
a payment of a LIBOR Rate Loan on a day other than the last day of the
applicable Interest Period would result in a Funding Loss, Agent may, in its
sole discretion at the request of Borrowers, hold the amount of such payment as
cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.

 

(iii)     Unless Agent, in its sole discretion, agrees otherwise, Borrowers
shall have not more than five LIBOR Rate Loans in effect at any given time.
Borrowers may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at
least $1,000,000.

 

-67-

--------------------------------------------------------------------------------

 

 

(c)     Conversion; Prepayment. Borrowers may convert LIBOR Rate Loans to Base
Rate Loans or prepay LIBOR Rate Loans at any time; provided, that in the event
that LIBOR Rate Loans are converted or prepaid on any date that is not the last
day of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with Section 2.12
(b)(ii).

 

(d)     Special Provisions Applicable to LIBOR Rate.

 

(i)     The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
(other than Taxes which shall be governed by Section 16), in each case, due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including any Changes in Law and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (A) require such Lender to furnish to Borrowers a statement setting forth
in reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)(ii)).

 

(ii)     In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and (z)
Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.

 

(iii)     If at any time the Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the Agent
(with a copy to the Borrower) that the Required Lenders have determined, that
(i) adequate and reasonable means do not exist for ascertaining the LIBOR Rate
(including because the LIBOR Rate is not available or published on a current
basis or the circumstances set forth in Section 2.12(d)(ii) above have occurred)
and such circumstances are unlikely to be temporary; or (ii) the administrator
of the LIBOR Rate or a Governmental Authority has made a public statement
identifying a specific date after which the LIBOR Rate shall no longer be made
available or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), then the Agent and the Borrower
shall endeavor to establish an alternate rate of interest to the LIBOR Rate and
agree on the margin applicable thereto, giving due consideration to any
selection, endorsement or recommendation of a replacement rate and/or
replacement spread or the mechanism for determining such a rate or spread by the
relevant Governmental Authority in effect at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest, the
margin applicable thereto and such other related changes to this Agreement as
may be applicable; provided that such amendment shall provide that if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement. Notwithstanding anything to the contrary
in Section 14.1, such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the Agent
shall not have received, within ten (10) Business Days of the date a copy of
such amendment is provided to the Lenders, written notice from the Required
Lenders stating that such Required Lenders object to such amendment. If no such
alternate rate has been determined and the circumstances under clause (i) above
exist or the Scheduled Unavailability Date has occurred (as applicable), the
Agent will promptly so notify the Borrower and each Lender, and thereafter until
execution of an amendment to implement an alternative rate in accordance with
the foregoing, (x) the obligation of the Lenders to make or maintain LIBOR Rate
Loans shall be suspended, and (y) the LIBOR Rate component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the Borrower
may revoke any pending request for a Loan of, conversion to or continuation of
LIBOR Rate Loans (to the extent of the affected LIBOR Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans (subject to the foregoing clause (y))
in the amount specified therein.

 

-68-

--------------------------------------------------------------------------------

 

 

(e)     No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

 

2.13     Capital Requirements.

 

(a)     If, after the date hereof, Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital, liquidity or reserve requirements for
banks or bank holding companies, or (ii) compliance by Issuing Bank or such
Lender, or their respective parent bank holding companies, with any guideline,
request or directive of any Governmental Authority regarding capital adequacy or
liquidity requirements (whether or not having the force of law), has the effect
of reducing the return on Issuing Bank’s, such Lender’s, or such holding
companies’ capital or liquidity as a consequence of Issuing Bank’s or such
Lender’s commitments, Loans, participations or other obligations hereunder to a
level below that which Issuing Bank, such Lender, or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration Issuing Bank’s, such Lender’s, or such holding companies’ then
existing policies with respect to capital adequacy or liquidity requirements and
assuming the full utilization of such entity’s capital) by any amount deemed by
Issuing Bank or such Lender to be material, then Issuing Bank or such Lender may
notify Borrowers and Agent thereof. Following receipt of such notice, Borrowers
agree to pay Issuing Bank or such Lender on demand the amount of such reduction
of return of capital as and when such reduction is determined, payable within 30
days after presentation by Issuing Bank or such Lender of a statement in the
amount and setting forth in reasonable detail Issuing Bank’s or such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, Issuing Bank or such Lender may use any reasonable and
customary averaging and attribution methods. Failure or delay on the part of
Issuing Bank or any Lender to demand compensation pursuant to this Section shall
not constitute a waiver of Issuing Bank’s or such Lender’s right to demand such
compensation; provided, that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies Borrowers of such Change in Law giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further, that
if such claim arises by reason of the Change in Law that is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

-69-

--------------------------------------------------------------------------------

 

 

(b)     If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then, at the
request of Administrative Borrower, such Affected Lender shall use reasonable
efforts to promptly designate a different one of its lending offices or to
assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans, and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment.
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.11(l), Section 2.12(d)(i)
or Section 2.13(a), as applicable, or to enable Borrowers to obtain LIBOR Rate
Loans, then Borrowers (without prejudice to any amounts then due to such
Affected Lender under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that
it is no longer unlawful or impractical to fund or maintain LIBOR Rate Loans,
may designate a different Issuing Bank or substitute a Lender or prospective
Lender, in each case, reasonably acceptable to Agent to purchase the Obligations
owed to such Affected Lender and such Affected Lender’s commitments hereunder (a
“Replacement Lender”), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations and
commitments, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be “Issuing Bank” or a “Lender” (as the
case may be) for purposes of this Agreement and such Affected Lender shall cease
to be “Issuing Bank” or a “Lender” (as the case may be) for purposes of this
Agreement.

 

(c)     Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this Section
2.13 if it shall not at the time be the general policy or practice of Issuing
Bank or such Lender (as the case may be) to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, if any.

 

2.14     Incremental Facilities.

 

(a)     At any time during the period from and after the Closing Date, at the
option of Borrowers (but subject to the conditions set forth in clause (b)
below), the Revolver Commitments and the Maximum Revolver Amount may be
increased by an amount in the aggregate for all such increases of the Revolver
Commitments and the Maximum Revolver Amount not to exceed the Available Increase
Amount (each such increase, an “Increase”). Agent shall invite each Lender to
increase its Revolver Commitments (it being understood that no Lender shall be
obligated to increase its Revolver Commitments) in connection with a proposed
Increase at the interest margin proposed by Borrowers, and if sufficient Lenders
do not agree to increase their Revolver Commitments in connection with such
proposed Increase, then Agent (with Borrowers’ consent) or Borrowers may invite
any prospective lender who is reasonably satisfactory to Agent and Borrowers to
become a Lender in connection with a proposed Increase. Any Increase shall be in
an amount of at least $5,000,000 and integral multiples of $1,000,000 in excess
thereof. In no event may the Revolver Commitments and the Maximum Revolver
Amount be increased pursuant to this Section 2.14 on more than 5 occasions in
the aggregate for all such Increases. Additionally, for the avoidance of doubt,
it is understood and agreed that in no event shall the aggregate amount of the
Increases to the Revolver Commitments exceed $50,000,000.

 

-70-

--------------------------------------------------------------------------------

 

 

(b)     Each of the following shall be conditions precedent to any Increase of
the Revolver Commitments and the Maximum Revolver Amount:

 

(i)     Agent or Borrowers have obtained the commitment of one or more Lenders
(or other prospective lenders) reasonably satisfactory to Agent and Borrowers to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrowers, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrowers, and Agent are party,

 

(ii)     each of the conditions precedent set forth in Section 3.2 are
satisfied,

 

(iii)     in connection with any Increase, if any Loan Party or any of its
Subsidiaries owns or will acquire any Margin Stock, Borrowers shall deliver to
Agent an updated Form U-1 (with sufficient additional originals thereof for each
Lender), duly executed and delivered by the Borrowers, together with such other
documentation as Agent shall reasonably request, in order to enable Agent and
the Lenders to comply with any of the requirements under Regulations T, U or X
of the Federal Reserve Board,

 

(iv)     Borrowers have delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for the Loan Parties and their
Subsidiaries evidencing compliance on a pro forma basis with Section 7 for the
twelve months (on a month-by-month basis) immediately following the proposed
date of the applicable Increase (calculated as if a Covenant Testing Period was
in effect during the entire twelve month period), and

 

(v)     The interest rate margins with respect to the Revolving Loans to be made
pursuant to the increased Revolver Commitments shall be the same as the interest
rate margin applicable to Revolving Loans hereunder immediately prior to the
applicable the date of the effectiveness of the increased Revolver Commitments
and the Maximum Revolver Amount (such date, the “Increase Date”). Any Increase
Joinder may, with the consent of Agent, Borrowers and the Lenders or prospective
lenders agreeing to the proposed Increase, effect such amendments to this
Agreement and the other Loan Documents as may be necessary to effectuate the
provisions of this Section 2.14.

 

(c)     [Reserved.]

 

(d)     Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.14.

 

(e)     Each of the Lenders having a Revolver Commitment prior to the Increase
Date (the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.

 

-71-

--------------------------------------------------------------------------------

 

 

(f)     The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.14 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents. Borrowers
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to the
establishment of any such new Revolver Commitments and Maximum Revolver Amount.

 

2.15     Joint and Several Liability of Borrowers.

 

(a)     Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

 

(b)     Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.

 

(c)     If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are paid in full, and without the need for demand,
protest, or any other notice or formality.

 

(d)     The Obligations of each Borrower under the provisions of this Section
2.15 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.15(d)) or any other circumstances whatsoever.

 

-72-

--------------------------------------------------------------------------------

 

 

(e)     Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any Revolving Loans or any Letters
of Credit issued under or pursuant to this Agreement, notice of the occurrence
of any Default, Event of Default, notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Agreement, notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations or of any demand for any payment under this Agreement,
notice of any action at any time taken or omitted by Agent or Lenders under or
in respect of any of the Obligations, any right to proceed against any other
Borrower or any other Person, to proceed against or exhaust any security held
from any other Borrower or any other Person, to protect, secure, perfect, or
insure any security interest or Lien on any property subject thereto or exhaust
any right to take any action against any other Borrower, any other Person, or
any collateral, to pursue any other remedy in any member of the Lender Group’s
or any Bank Product Provider’s power whatsoever, any requirement of diligence or
to mitigate damages and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement), any right to assert
against any member of the Lender Group or any Bank Product Provider, any defense
(legal or equitable), set-off, counterclaim, or claim which each Borrower may
now or at any time hereafter have against any other Borrower or any other party
liable to any member of the Lender Group or any Bank Product Provider, any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor, and any right or defense arising by reason of any claim or defense
based upon an election of remedies by any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Borrower’s rights of subrogation, reimbursement, contribution, or
indemnity of such Borrower against any other Borrower. Without limiting the
generality of the foregoing, each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.15 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Agent or Lender. Each of the Borrowers waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement hereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to any Borrower shall operate to toll the statute of limitations as to each
of the Borrowers. Each of the Borrowers waives any defense based on or arising
out of any defense of any Borrower or any other Person, other than payment of
the Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment. Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or nonjudicial sales or other dispositions, whether or not every aspect
of any such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Borrower
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Borrowers hereunder except to
the extent the Obligations have been paid.

 

(f)     Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

 

-73-

--------------------------------------------------------------------------------

 

 

(g)     The provisions of this Section 2.15 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.

 

(h)     Each Borrower hereby agrees that it will not enforce any of its rights
that arise from the existence, payment, performance or enforcement of the
provisions of this Section 2.15, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Borrower, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including the
right to take or receive from any Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Lender Group and the Bank
Product Providers, and shall forthwith be paid to Agent to be credited and
applied to the Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Obligations or other amounts payable under this
Agreement thereafter arising.  Notwithstanding anything to the contrary
contained in this Agreement, no Borrower may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Borrower (the “Foreclosed Borrower”), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of such Foreclosed Borrower whether pursuant to this Agreement or
otherwise.

 

(i)     Each of the Borrowers hereby acknowledges and affirms that it
understands that to the extent the Obligations are secured by Real Property
located in California, the Borrowers shall be liable for the full amount of the
liability hereunder notwithstanding the foreclosure on such Real Property by
trustee sale or any other reason impairing such Borrower’s right to proceed
against any other Loan Party.  In accordance with Section 2856 of the California
Civil Code or any similar laws of any other applicable jurisdiction, each of the
Borrowers hereby waives until such time as the Obligations have been paid in
full:

 

-74-

--------------------------------------------------------------------------------

 

 

(i)     all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to the Borrowers by reason of Sections 2787 to 2855, inclusive, 2899, and 3433
of the California Civil Code or any similar laws of any other applicable
jurisdiction;

 

(ii)     all rights and defenses that the Borrowers may have because the
Obligations are secured by Real Property located in California, meaning, among
other things, that:  (A) Agent, the other members of the Lender Group, and the
Bank Product Providers may collect from the Borrowers without first foreclosing
on any real or personal property collateral pledged by any Loan Party, and (B)
if Agent, on behalf of the Lender Group, forecloses on any Real Property
Collateral pledged by any Loan Party, (1) the amount of the Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (2) the
Lender Group may collect from the Loan Parties even if, by foreclosing on the
Real Property Collateral, Agent or the other members of the Lender Group have
destroyed or impaired any right the Borrowers may have to collect from any other
Loan Party, it being understood that this is an unconditional and irrevocable
waiver of any rights and defenses the Borrowers may have because the Obligations
are secured by Real Property (including any rights or defenses based upon
Sections 580a, 580d, or 726 of the California Code of Civil Procedure or any
similar laws of any other applicable jurisdiction); and

 

(iii)     all rights and defenses arising out of an election of remedies by
Agent, the other members of the Lender Group, and the Bank Product Providers,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for the Obligations, has destroyed the Borrowers’ rights of
subrogation and reimbursement against any other Loan Party by the operation of
Section 580d of the California Code of Civil Procedure or any similar laws of
any other applicable jurisdiction or otherwise.

 

3.

CONDITIONS; TERM OF AGREEMENT.

 

3.1     Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make the initial extensions of credit provided for hereunder
is subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 to this Agreement
(the making of such initial extensions of credit by a Lender being conclusively
deemed to be its satisfaction or waiver of the conditions precedent).

 

3.2     Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

 

(a)     the representations and warranties of each Loan Party or its
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and

 

(b)     no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.

 

3.3     Maturity. The Commitments shall continue in full force and effect for a
term ending on the Maturity Date (unless terminated earlier in accordance with
the terms hereof).

 

-75-

--------------------------------------------------------------------------------

 

 

3.4     Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations (other than Hedge Obligations) immediately shall
become due and payable without notice or demand and Borrowers shall be required
to repay all of the Obligations (other than Hedge Obligations) in full. No
termination of the obligations of the Lender Group (other than payment in full
of the Obligations and termination of the Commitments) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent’s Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full. When all of the Obligations have been paid in full, Agent
will, at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent.

 

3.5     Early Termination by Borrowers. Borrowers have the option, at any time
upon five Business Days prior written notice to Agent, to repay all of the
Obligations in full and terminate the Commitments. The foregoing
notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
(b) Borrowers may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld or delayed).

 

3.6     Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 to this
Agreement (the failure by Borrowers to so perform or cause to be performed such
conditions subsequent as and when required by the terms thereof (unless such
date is extended, in writing, by Agent, which Agent may do without obtaining the
consent of the other members of the Lender Group), shall constitute an Event of
Default).

 

4.

REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each of Parent
and each Borrower makes the following representations and warranties to the
Lender Group which shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or other extension of credit) made
thereafter, as though made on and as of the date of such Revolving Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date), and such representations and warranties shall
survive the execution and delivery of this Agreement:

 

4.1     Due Organization and Qualification; Subsidiaries.

 

(a)     Each Loan Party and each of its Subsidiaries (i) is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any state where the failure to
be so qualified could reasonably be expected to result in a Material Adverse
Effect, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

 

-76-

--------------------------------------------------------------------------------

 

 

(b)     Set forth on Schedule 4.1(b) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement) is a complete and accurate description of the
authorized Equity Interests of each Loan Party, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding.

 

(c)     Set forth on Schedule 4.1(c) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), is a complete and accurate list of the Loan
Parties’ direct and indirect Subsidiaries, showing: (i) the number of shares of
each class of common and preferred Equity Interests authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by Parent. All of the
outstanding Equity Interests of each such Subsidiary has been validly issued and
is fully paid and non-assessable.

 

(d)     Except as set forth on Schedule 4.1(d) to this Agreement (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement), there are no subscriptions,
options, warrants, or calls relating to any shares of any Loan Party’s or any of
its Subsidiaries’ Equity Interests, including any right of conversion or
exchange under any outstanding security or other instrument. No Loan Party is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its Equity Interests or any security convertible
into or exchangeable for any of its Equity Interests.

 

4.2     Due Authorization; No Conflict.

 

(a)     As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.

 

(b)     As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

 

4.3     Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

 

-77-

--------------------------------------------------------------------------------

 

 

4.4     Binding Obligations; Perfected Liens.

 

(a)     Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

 

(b)     Agent’s Liens are validly created, perfected (other than (i) in respect
of motor vehicles that are subject to a certificate of title, (ii) money, (iii)
letter-of-credit rights (other than supporting obligations), (iv) commercial
tort claims (other than those that, by the terms of the Guaranty and Security
Agreement, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by Section
7(k)(iv) of the Guaranty and Security Agreement, and subject only to the filing
of financing statements, in each case, in the appropriate filing offices), and
first priority Liens, subject only to Permitted Liens.

 

4.5     Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

 

4.6     Litigation.

 

(a)     There are no actions, suits, or proceedings pending or, to the knowledge
of any Borrower, after due inquiry, threatened in writing against a Loan Party
or any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.

 

(b)     Schedule 4.6(b) to this Agreement sets forth a complete and accurate
description of each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $10,000,000 that, as of the Closing Date, is pending
or, to the knowledge of any Borrower, after due inquiry, threatened against a
Loan Party or any of its Subsidiaries.

 

4.7     Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is
in violation of any applicable laws, rules, regulations, executive orders, or
codes (including Environmental Laws) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

4.8     No Material Adverse Effect. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrowers
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
September 29, 2018, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect.

 

-78-

--------------------------------------------------------------------------------

 

 

4.9     Solvency.

 

(a)     Each Loan Party is Solvent.

 

(b)     No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

 

4.10    Employee Benefits. Except as set forth on Schedule 4.10, no Loan Party,
none of their Subsidiaries, nor any of their ERISA Affiliates maintains or
contributes to any Benefit Plan.

 

4.11    Environmental Condition. Except as set forth on Schedule 4.11 to this
Agreement, (a) to each Borrower’s knowledge, no Loan Party’s nor any of its
Subsidiaries’ properties or assets has ever been used by a Loan Party, its
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, (b) to each Borrower’s
knowledge, after due inquiry, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, (c) no Loan Party nor any of
its Subsidiaries has received notice that a Lien arising under any Environmental
Law has attached to any revenues or to any Real Property owned or operated by a
Loan Party or its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, and (d) no Loan
Party nor any of its Subsidiaries nor any of their respective facilities or
operations is subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law or
Environmental Liability that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.

 

4.12    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about the industry of any Loan Party or
its Subsidiaries) furnished by or on behalf of a Loan Party or its Subsidiaries
in writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents, and all other such
factual information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about the industry of any Loan Party or its Subsidiaries) hereafter furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender will be, true and accurate, in all material respects, on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided. The Projections most recently
delivered to Agent before the Closing Date represent, and as of the date on
which any other Projections are delivered to Agent, such additional Projections
represent, Borrowers’ good faith estimate, on the date such Projections are
delivered, of the Loan Parties’ and their Subsidiaries’ future performance for
the periods covered thereby based upon assumptions believed by Borrowers to be
reasonable at the time of the delivery thereof to Agent (it being understood
that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, and no assurances can be given that such Projections will be
realized, and although reflecting Borrowers’ good faith estimate, projections or
forecasts based on methods and assumptions which Borrowers believed to be
reasonable at the time such Projections were prepared, are not to be viewed as
facts, and that actual results during the period or periods covered by the
Projections may differ materially from projected or estimated results). As of
the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

 

-79-

--------------------------------------------------------------------------------

 

 

4.13    Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the “Patriot Act”).

 

4.14     Indebtedness. Set forth on Schedule 4.14 to this Agreement is a true
and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date (other than
unsecured Permitted Indebtedness outstanding immediately prior to the Closing
Date with respect to any one transaction or a series of related transactions in
an amount not to exceed $10,000,000.

 

4.15    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
Tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed, and all Taxes shown on such Tax
returns to be due and payable and all other Taxes upon a Loan Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable. Each Loan Party
and each of its Subsidiaries have made adequate provision in accordance with
GAAP for all Taxes not yet due and payable. No Borrower knows of any proposed
Tax assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided, that such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

 

4.16    Margin Stock. Neither any Loan Party nor any of its Subsidiaries owns
any Margin Stock or is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of the proceeds of the Loans made to
Borrowers will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors. Neither any Loan Party nor any of its Subsidiaries expects to acquire
any Margin Stock.

 

4.17    Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

-80-

--------------------------------------------------------------------------------

 

 

4.18    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No
Loan Party or any of its Subsidiaries is in violation of any Sanctions. No Loan
Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. No proceeds of any Loan made or Letter of Credit
issued hereunder will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, Anti-Corruption Law or Anti-Money Laundering Law by any Person
(including any Lender, Bank Product Provider, or other individual or entity
participating in any transaction).

 

4.19     Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened against any
Loan Party or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
or its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a Material Adverse
Effect, (ii) no strike, labor dispute, slowdown, stoppage or similar action or
grievance pending or threatened in writing against any Loan Party or its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect, or (iii) to the knowledge of any Borrower, after due inquiry, no union
representation question existing with respect to the employees of any Loan Party
or its Subsidiaries and no union organizing activity taking place with respect
to any of the employees of any Loan Party or its Subsidiaries. None of any Loan
Party or its Subsidiaries has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied except to the extent any liability or obligation
could not individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect. The hours worked and payments made to employees of each
Loan Party and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All material payments due from
any Loan Party or its Subsidiaries on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Parent, except where the failure to do so could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

 

4.20      [Reserved.]

 

4.21     Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

 

4.22     Eligible Accounts. As to each Account that is identified by Borrowers
as an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of a Borrower’s business,
(b) owed to a Borrower without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of Eligible Accounts.

 

4.23    Eligible Inventory. As to each item of Inventory that is identified by
Borrowers as Eligible Finished Goods Inventory, Eligible Raw Material Inventory,
or Eligible Work-In-Process Inventory in a Borrowing Base Certificate submitted
to Agent, such Inventory is (a) of good and merchantable quality, free from
known defects, and (b) not excluded as ineligible by virtue of one or more of
the excluding criteria (other than any Agent-discretionary criteria) set forth
in the definition of Eligible Inventory.

 

-81-

--------------------------------------------------------------------------------

 

 

4.24     [Reserved.]

 

4.25     Location of Inventory. Except as set forth in Schedule 4.25, the
Inventory of Borrowers and their Subsidiaries is not stored with a bailee,
warehouseman, or similar party and is located only at, or in-transit between,
the locations identified on Schedule 4.25 to this Agreement (as such Schedule
may be updated pursuant to Section 5.14).

 

4.26    Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

 

4.27     [Reserved.]

 

4.28     [Reserved.]

 

4.29     Immaterial Subsidiaries. No Immaterial Subsidiary (a) owns any assets
(other than assets of a de minimis nature), (b) has any liabilities (other than
liabilities of a de minimis nature), or (c) engages in any business activity
(other than business activity of a de minimis nature).

 

4.30     Hedge Agreements. On each date that any Hedge Agreement is executed by
any Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C. §
1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.

 

5.

AFFIRMATIVE COVENANTS.

 

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and payment in full of the Obligations:

 

5.1       Financial Statements, Reports, Certificates. Borrowers (a) will
deliver to Agent, with copies to each Lender, each of the financial statements,
reports, and other items set forth on Schedule 5.1 to this Agreement no later
than the times specified therein, (b) agree that no Subsidiary of a Loan Party
will have a fiscal year different from that of Parent, (c) agree to maintain a
system of accounting that enables Borrowers to produce financial statements in
accordance with GAAP, and (d) agree that they will, and will cause each other
Loan Party to, (i) keep a reporting system that shows all additions, sales,
claims, returns, and allowances with respect to their and their Subsidiaries’
sales, and (ii) maintain their billing systems and practices substantially as in
effect as of the Closing Date and shall only make material modifications thereto
with notice to, and with the consent of, Agent.

 

5.2     Reporting. Borrowers (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 to this Agreement at the times specified therein, and (b) agree to use
commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule. Borrowers
and Agent hereby agree that the delivery of the Borrowing Base Certificate
through the Agent’s electronic platform or portal, subject to Agent’s
authentication process, by such other electronic method as may be approved by
Agent from time to time in its sole discretion, or by such other electronic
input of information necessary to calculate the Borrowing Bases as may be
approved by Agent from time to time in its sole discretion, shall in each case
be deemed to satisfy the obligation of Borrowers to deliver such Borrowing Base
Certificate, with the same legal effect as if such Borrowing Base Certificate
had been manually executed by Borrowers and delivered to Agent.

 

-82-

--------------------------------------------------------------------------------

 

 

5.3     Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, each Loan Party will, and will cause each of its Subsidiaries to, at all
times preserve and keep in full force and effect such Person’s valid existence
and good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses.

 

5.4     Maintenance of Properties. Each Loan Party will, and will cause each of
its Subsidiaries to, maintain and preserve all of its assets that are necessary
or useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
assets could not reasonably be expected to result in a Material Adverse Effect).

 

5.5     Taxes. Each Loan Party will, and will cause each of its Subsidiaries to,
pay in full before delinquency or before the expiration of any extension period
all Taxes imposed, levied, or assessed against it, or any of its assets or in
respect of any of its income, businesses, or franchises, other than Taxes (a)
not in excess of $1,000,000 outstanding at any time, or (b) other than to the
extent that the validity of such Tax is the subject of a Permitted Protest.

 

5.6     Insurance.

 

(a)     Each Loan Party will, and will cause each of its Subsidiaries to, at
Borrowers’ expense, maintain insurance respecting each of each Loan Party’s and
its Subsidiaries’ assets wherever located, covering liabilities, losses or
damages as are customarily are insured against by other Persons engaged in same
or similar businesses and similarly situated and located. All such policies of
insurance shall be with financially sound and reputable insurance companies
acceptable to Agent (it being agreed that, as of the Closing Date, the Loan
Parties’ existing insurance providers as set forth in the certificates of
insurance delivered to Agent on or about the Closing Date shall be deemed to be
acceptable to Agent) and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and, in any event, in amount, adequacy, and scope
reasonably satisfactory to Agent (it being agreed that the amount, adequacy, and
scope of the policies of insurance of Borrowers in effect as of the Closing Date
are acceptable to Agent). All property insurance policies are to be made payable
to Agent for the benefit of Agent and the Lenders, as their interests may
appear, in case of loss, pursuant to a standard lender’s loss payable
endorsement with a standard non-contributory “lender” or “secured party” clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders’ interest in the Collateral and to any payments to be
made under such policies. All certificates of property and general liability
insurance are to be delivered to Agent, with the lender’s loss payable and
additional insured endorsements in favor of Agent and shall provide for not less
than thirty days (ten days in the case of non-payment) prior written notice to
Agent of the exercise of any right of cancellation. If any Loan Party or its
Subsidiaries fails to maintain such insurance, Agent may arrange for such
insurance, but at Borrowers’ expense and without any responsibility on Agent’s
part for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims.

 

(b)     Borrowers shall give Agent prompt notice of any loss (i) of Collateral
exceeding $2,500,000, and (ii) of assets that do not constitute Collateral
exceeding $10,000,000, in each case, covered by the casualty or business
interruption insurance of any Loan Party or its Subsidiaries. Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

 

-83-

--------------------------------------------------------------------------------

 

 

(c)     If at any time the area in which any Real Property that is subject to a
Mortgage is located is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount and on terms that are
satisfactory to Agent and all Lenders from time to time, and otherwise comply
with the Flood Laws or as is otherwise satisfactory to Agent and all Lenders.

 

5.7     Inspection.

 

(a)     Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent, any Lender, and each of their respective duly authorized representatives
or agents to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees (provided, that an authorized representative of a
Borrower shall be allowed to be present) at such reasonable times and intervals
as Agent or any Lender, as applicable, may designate and, so long as no Default
or Event of Default has occurred and is continuing, with reasonable prior notice
to Borrowers and during regular business hours, at Borrowers’ expense in
accordance with the provisions of the Fee Letter, subject to the limitations set
forth below in Section 5.7(c).

 

(b)     Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent and each of its duly authorized representatives or agents to conduct field
examinations, appraisals or valuations at such reasonable times and intervals as
Agent may designate, at Borrowers’ expense in accordance with the provisions of
the Fee Letter, subject to the limitations set forth below in Section 5.7(c).

 

(c)     So long as no Event of Default shall have occurred and be continuing
during a calendar year, Borrowers shall not be obligated to reimburse Agent for
more than one field examination in such calendar year (increasing to two field
examinations if Excess Availability is less than 15% of the Maximum Revolver
Amount at any time during such calendar year), one inventory appraisal in such
calendar year (increasing to two inventory appraisals if Excess Availability is
less than 15% of the Maximum Revolver Amount at any time during such calendar
year), in each case, except for field examinations and appraisals conducted in
connection with a proposed Permitted Acquisition (whether or not consummated).

 

5.8   Compliance with Laws. Each Loan Party will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

5.9     Environmental. Each Loan Party will, and will cause each of its
Subsidiaries to,

 

(a)     Keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

 

(b)     Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

 

(c)     Promptly notify Agent of any release of which any Loan Party has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Loan Party or its Subsidiaries which has an
adverse effect on the Collateral and take any Remedial Actions required to abate
said release or otherwise to come into compliance, in all material respects,
with applicable Environmental Law, and

 

-84-

--------------------------------------------------------------------------------

 

 

(d)     Promptly, but in any event within five Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of a Loan Party or its Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against a Loan Party or its Subsidiaries, and (iii) written notice of a
violation, citation, or other administrative order from a Governmental
Authority.

 

5.10   Disclosure Updates. Each Loan Party will, promptly and in no event later
than five Business Days after obtaining knowledge thereof, notify Agent if any
written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

 

5.11     Formation of Subsidiaries. Each Loan Party will, at the time that any
Loan Party forms any direct or indirect Subsidiary that constitutes a Material
Subsidiary, acquires any direct or indirect Subsidiary after the Closing Date
that constitutes a Material Subsidiary, or at any time when any direct or
indirect Subsidiary of a Loan Party that previously was an Immaterial Subsidiary
becomes a Material Subsidiary, within thirty days of such event (or such later
date as permitted by Agent in its sole discretion) (a) cause such new Subsidiary
(i) to provide to Agent a Joinder to this Agreement, and (ii) to provide to
Agent a joinder to the Guaranty and Security Agreement, in each case, together
with such other security agreements, all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary), (b) provide, or cause the applicable Loan Party
to provide, to Agent a pledge agreement (or an addendum to the Guaranty and
Security Agreement) and appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary in form and substance reasonably satisfactory to Agent; provided,
that only 65% of the total outstanding voting Equity Interests of any first tier
Subsidiary of a Loan Party that is a CFC (and none of the Equity Interests of
any Subsidiary of such CFC) shall be required to be pledged if pledging a
greater amount would result in material adverse tax consequences or the costs to
the Loan Parties of providing such pledge are unreasonably excessive (as
determined by Agent in consultation with Borrowers) in relation to the benefits
to Agent and the Lenders of the security afforded thereby (which pledge, if
reasonably requested by Agent, shall be governed by the laws of the jurisdiction
of such Subsidiary), and (c) provide to Agent all other documentation, including
the Governing Documents of such Subsidiary and one or more opinions of counsel
reasonably satisfactory to Agent, which, in its opinion, is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above (including policies of title insurance, flood certification
documentation or other documentation with respect to all Real Property owned in
fee and subject to a mortgage). Any document, agreement, or instrument executed
or issued pursuant to this Section 5.11 shall constitute a Loan Document.

 

-85-

--------------------------------------------------------------------------------

 

 

5.12   Further Assurances. Each Loan Party will, and will cause each of the
other Loan Parties to, at any time upon the reasonable request of Agent, execute
or deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent’s Liens in
all of the assets of each of the Loan Parties (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal) (other than any
assets expressly excluded from the Collateral (as defined in the Guaranty and
Security Agreement) pursuant to Section 3 of the Guaranty and Security
Agreement), and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided, that the
foregoing shall not apply to any Subsidiary of a Loan Party that is a CFC if
providing such documents would result in material adverse tax consequences or
the costs to the Loan Parties of providing such documents are unreasonably
excessive (as determined by Agent in consultation with Borrowers) in relation to
the benefits to Agent and the Lenders of the security afforded thereby. To the
maximum extent permitted by applicable law, if any Borrower or any other Loan
Party refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time not to exceed 5 Business Days
following the request to do so, each Borrower and each other Loan Party hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party’s name and authorizes Agent to file such executed Additional Documents in
any appropriate filing office. In furtherance of, and not in limitation of, the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of the Loan
Parties, including all of the outstanding capital Equity Interests of each
Borrower and its Subsidiaries (in each case, other than with respect to any
assets expressly excluded from the Collateral (as defined in the Guaranty and
Security Agreement) pursuant to Section 3 of the Guaranty and Security
Agreement). Notwithstanding anything to the contrary contained herein (including
Section 5.11 hereof and this Section 5.12) or in any other Loan Document, (x)
Agent shall not accept delivery of any Mortgage from any Loan Party unless each
of the Lenders has received 45 days prior written notice thereof and Agent has
received confirmation from each Lender that such Lender has completed its flood
insurance diligence, has received copies of all flood insurance documentation
and has confirmed that flood insurance compliance has been completed as required
by the Flood Laws or as otherwise satisfactory to such Lender and (y) Agent
shall not accept delivery of any joinder to any Loan Document with respect to
any Subsidiary of any Loan Party that is not a Loan Party, if such Subsidiary
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation unless such Subsidiary has delivered a Beneficial Ownership
Certification in relation to such Subsidiary and Agent has completed its Patriot
Act searches, OFAC/PEP searches and customary individual background checks for
such Subsidiary, the results of which shall be satisfactory to Agent.

 

5.13     [Reserved.]

 

5.14    Location of Inventory; Chief Executive Office. Each Loan Party will, and
will cause each of its Subsidiaries to, keep (a) their Inventory only at the
locations identified on Schedule 4.25 to this Agreement (provided that Borrowers
may amend Schedule 4.25 to this Agreement so long as such amendment occurs by
written notice to Agent not less than ten days prior to the date on which such
Inventory is moved to such new location and so long as Agent has consented to
such amendment and such new location is within the continental United States),
and (b) their respective chief executive offices only at the locations
identified on Schedule 7 to the Guaranty and Security Agreement. Each Loan Party
will, and will cause each of its Subsidiaries to, use their commercially
reasonable efforts to obtain Collateral Access Agreements for each of the
locations identified on Schedule 7 to the Guaranty and Security Agreement and
Schedule 4.25 to this Agreement.

 

5.15   OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties shall and shall cause their respective
Subsidiaries to comply with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.

 

-86-

--------------------------------------------------------------------------------

 

 

6.

NEGATIVE COVENANTS.

 

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the
Obligations:

 

6.1     Indebtedness. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

 

6.2     Liens. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

 

6.3     Restrictions on Fundamental Changes. Each Loan Party will not, and will
not permit any of its Subsidiaries to,

 

(a)     Other than in order to consummate a Permitted Acquisition, enter into
any merger, consolidation, reorganization, or recapitalization, or reclassify
its Equity Interests, except for (i) any merger between Loan Parties; provided,
that a Borrower must be the surviving entity of any such merger to which it is a
party and no merger may occur between Parent and any Borrower, (ii) any merger
between a Loan Party and a Subsidiary of such Loan Party that is not a Loan
Party so long as such Loan Party is the surviving entity of any such merger, and
(iii) any merger between Subsidiaries of any Loan Party that are not Loan
Parties,

 

(b)     liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Loan Party with nominal assets and nominal liabilities, (ii)
the liquidation or dissolution of a Loan Party (other than Parent or any
Borrower) or any of its wholly-owned Subsidiaries so long as all of the assets
(including any interest in any Equity Interests) of such liquidating or
dissolving Loan Party or Subsidiary are transferred to a Loan Party that is not
liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of any Loan Party that is not a Loan Party (other than any such
Subsidiary the Equity Interests of which (or any portion thereof) is subject to
a Lien in favor of Agent) so long as all of the assets of such liquidating or
dissolving Subsidiary are transferred to a Subsidiary of a Loan Party that is
not liquidating or dissolving,

 

(c)     suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4, or

 

(d)     change its classification/status for U.S. federal income tax purposes.

 

6.4     Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Loan Party will not, and will
not permit any of its Subsidiaries to, convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of its or their assets (including by an
allocation of assets among newly divided limited liability companies pursuant to
a “plan of division”).

 

6.5     Nature of Business. Each Loan Party will not, and will not permit any of
its Subsidiaries to, make any change in the nature of its or their business as
described in Schedule 6.5 to this Agreement or acquire any properties or assets
that are not reasonably related to the conduct of such business activities;
provided, that the foregoing shall not prevent any Loan Party and its
Subsidiaries from engaging in any business that is reasonably related or
ancillary to its or their business.

 

-87-

--------------------------------------------------------------------------------

 

 

6.6     Prepayments and Amendments. Each Loan Party will not, and will not
permit any of its Subsidiaries to,

 

(a)     Except in connection with Refinancing Indebtedness permitted by Section
6.1,

 

(i)     optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Hedge Obligations, (C)
Permitted Intercompany Advances, (D) Indebtedness secured by a Permitted Lien if
the asset securing such Indebtedness has been sold or otherwise disposed of
pursuant to a Permitted Disposition, (E) Indebtedness (1) consisting of
Permitted Purchase Money Indebtedness or Capital Leases upon any refinancing
thereof to the extent such refinancing constitutes Refinancing Indebtedness, (2)
described on Schedule 4.14 upon any refinancing thereof to the extent such
refinancing constitutes Refinancing Indebtedness, (3) permitted under clause
[(i)] of the definition of “Permitted Indebtedness” and secured by a Permitted
Lien upon any refinancing thereof to the extent such refinancing constitutes
Refinancing Indebtedness, (4) permitted under clause [(j)] of the definition of
“Permitted Indebtedness” upon any refinancing thereof to the extent such
refinancing constitutes Refinancing Indebtedness, and (5) permitted under clause
[(p)] of the definition of “Permitted Indebtedness” upon any refinancing thereof
to the extent such refinancing constitutes Refinancing Indebtedness, (F) any
other Indebtedness so long as (1) Availability is at least 12.5% of the Maximum
Revolver Amount immediately after giving effect to the proposed purchase,
redemption, defeasance or prepayment and Revolving Loans, if any, used to fund
such purchase, redemption, defeasance or prepayment and (B) no Default or Event
of Default has occurred and is continuing or would result after giving effect to
any such purchase, redemption, defeasance or prepayment and Revolving Loans, if
any, used to fund such purchase, redemption, defeasance or prepayment,

 

(ii)     make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions; provided,
however, for the avoidance of doubt, Loan Parties may make payments on account
of Indebtedness that has been contractually subordinated in right of payment to
the Obligations to the extent that such payment is permitted at such time under
the subordination terms and conditions, or

 

(b)     Directly or indirectly, amend, modify, or change any of the terms or
provisions of:

 

(i)     any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Hedge Obligations, (C) Permitted
Intercompany Advances, (D) Permitted Purchase Money Indebtedness, (E)
Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds, and (F) Indebtedness incurred in the
ordinary course of business in respect of credit cards, credit card processing
services, debit cards, stored value cards, commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”), or Cash Management
Services, or

 

(ii)     the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

 

6.7     Restricted Payments. Each Loan Party will not, and will not permit any
of its Subsidiaries to, make any Restricted Payment except, in each case to the
extent permitted by law,:

 

(a)     intercompany loans and advances between Borrowers and Guarantors to the
extent permitted by this Agreement, and payments with respect thereto,

 

-88-

--------------------------------------------------------------------------------

 

 

(b)     dividends and distributions by any wholly-owned Subsidiary of any
Borrower paid to such Borrower or any wholly-owned Subsidiary of such Borrower,

 

(c)     employee loans permitted under Section 6.10 of this Agreement,

 

(d)     any Borrower may pay cash dividends in respect of its Equity Interests
to Parent which Parent promptly upon its receipt thereof uses to make cash
dividends in respect of its Equity Interests (and Parent is permitted to pay
such cash dividends in respect of its Equity Interests) (“Dividends”) as long
the Payment Conditions are satisfied with respect thereto,

 

(e)     any Borrower may pay cash dividends in respect of its Equity Interests
to Parent which Parent promptly upon its receipt thereof uses to redeem,
purchase, repurchase or retire, or obtain the surrender of, any outstanding
Equity Interests in Parent, or any outstanding warrants, options or other rights
to acquire such Equity Interests (and Parent is permitted to redeem, purchase,
repurchase or retire, or obtain the surrender of, any outstanding Equity
Interests in Parent, or any outstanding warrants, options or other rights to
acquire such Equity Interests) ("Stock Repurchase") as long as the Payment
Conditions are satisfied with respect thereto,

 

(f)     any Loan Party may declare and make dividend payments or other
distributions payable solely in its Equity Interests,

 

(g)     in the event any Borrowers file a consolidated, combined, unitary or
similar type income tax return with Parent, such Borrower may make distributions
to Parent to permit Parent to pay federal and state income taxes then due and
payable, franchise taxes and other similar licensing expenses incurred in the
ordinary course of business provided, that the amount of such distribution shall
not be greater than the amount of such taxes or expenses that would have been
due and payable by such Borrower and its relevant Subsidiaries had such Borrower
not filed a consolidated, combined, unitary or similar type return with Parent,
and

 

(h)     Borrowers and Parent may make Restricted Payments not otherwise
permitted hereunder to the extent required to be made pursuant to and in
accordance with the terms any stock option plans or other benefit plans for
management and employees of any Borrower and its Subsidiaries in the ordinary
course of business and consistent with past practices.

 

6.8     Accounting Methods. Each Loan Party will not, and will not permit any of
its Subsidiaries to, modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

 

6.9     Investments. Each Loan Party will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

 

6.10     Transactions with Affiliates.

 

(a)     Each Loan Party will not, and will not permit any of its Subsidiaries
to, directly or indirectly, enter into or permit to exist any transaction with
any Affiliate of any Loan Party or any of its Subsidiaries except for:

 

(i)     Transactions expressly permitted by this Agreement,

 

(ii)     in the ordinary course of and pursuant to the reasonable requirements
of such Loan Party’s business and upon fair and reasonable terms that are no
less favorable to such Loan Party than would be obtained in a comparable arm's
length transaction with a Person not an Affiliate of such Loan Party, or

 

-89-

--------------------------------------------------------------------------------

 

 

(iii)     transactions or payments pursuant to any employee, officer or director
compensation or benefit plans or other compensation arrangements entered into in
the ordinary course of business and consistent with past practices.

 

(b)     No Loan Party shall enter into any lending or borrowing transaction with
any employees of any Loan Party, except loans to its respective employees on an
arm's-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $2,500,000 in the aggregate at any one time
outstanding.

 

6.11     Use of Proceeds. Each Loan Party will not, and will not permit any of
its Subsidiaries to, use the proceeds of any Loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Credit Facility, and (ii) to pay the fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, and (b)
thereafter, consistent with the terms and conditions hereof, for their lawful
and permitted purposes; provided that (x) no part of the proceeds of the Loans
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates the provisions of Regulation T, U or X of the Board of
Governors, (y) no part of the proceeds of any Loan or Letter of Credit will be
used, directly or indirectly, to make any payments to a Sanctioned Entity or a
Sanctioned Person, to fund any investments, loans or contributions in, or
otherwise make such proceeds available to, a Sanctioned Entity or a Sanctioned
Person, to fund any operations, activities or business of a Sanctioned Entity or
a Sanctioned Person, or in any other manner that would result in a violation of
Sanctions by any Person, and (z) that no part of the proceeds of any Loan or
Letter of Credit will be used, directly or indirectly, in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any Sanctions,
Anti-Corruption Laws or Anti-Money Laundering Laws.

 

6.12     Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Equity Interests by Parent and except to the extent permitted under
Section 6.4, each Loan Party will not, and will not permit any of its
Subsidiaries to, issue or sell any of its Equity Interests.

 

6.13     Inventory with Bailees. Each Borrower will not, and will not permit any
of its Subsidiaries to, store its Inventory at any time with a bailee,
warehouseman, or similar party except as set forth on Schedule 4.25 (as such
Schedule may be amended in accordance with Section 5.14).

 

6.14     [Reserved.]

 

6.15    Immaterial Subsidiaries. Each Loan Party will not permit any Immaterial
Subsidiary to (a) own any assets (other than assets of a de minimis nature), (b)
have any liabilities (other than liabilities of a de minimis nature), or (c)
engage in any business activity (other than business activity of a de minimis
nature).

 

7.

FINANCIAL COVENANT.

 

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the
Obligations, Parent and Borrowers will maintain a Fixed Charge Coverage Ratio,
calculated for each 12 month period ending on the first day of any Covenant
Testing Period and the last day of each fiscal month occurring until the end of
any Covenant Testing Period (including the last day thereof), in each case of at
least 1.00 to 1.00.

 

-90-

--------------------------------------------------------------------------------

 

 

8.

EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1     Payments. If Borrowers fail to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of three Business Days, (b)
all or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;

 

8.2     Covenants. If any Loan Party or any of its Subsidiaries:

 

(a)     fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers’ affairs, finances, and accounts
with officers and employees of any Borrower), 5.10, 5.11, 5.13, or 5.14 of this
Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement,
or (iv) Section 7 of the Guaranty and Security Agreement;

 

(b)     fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of ten days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower, or (ii) the date on which written notice thereof is given to Borrowers
by Agent; or

 

(c)     fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of thirty days after the earlier of (i)
the date on which such failure shall first become known to any officer of any
Borrower, or (ii) the date on which written notice thereof is given to Borrowers
by Agent;

 

8.3     Judgments. If one or more judgments, orders, or awards for the payment
of money involving an aggregate amount of $5,000,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of thirty consecutive
days at any time after the entry of any such judgment, order, or award during
which (i) the same is not discharged, satisfied, vacated, or bonded pending
appeal, or (ii) a stay of enforcement thereof is not in effect, or (b)
enforcement proceedings are commenced upon such judgment, order, or award;

 

8.4     Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

 

-91-

--------------------------------------------------------------------------------

 

 

8.5     Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within sixty calendar days of the
date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Loan Party or
its Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

 

8.6     Default Under Other Agreements. If there is (a) a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate amount of $10,000,000 or more, and such
default (i) occurs at the final maturity of the obligations thereunder, or (ii)
results in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party’s or its Subsidiary’s obligations
thereunder, or (b) a default in or an involuntary early termination of one or
more Hedge Agreements to which a Loan Party or any of its Subsidiaries is a
party;

 

8.7    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

 

8.8     Guaranty. If the obligation of any Guarantor under the guaranty
contained in the Guaranty and Security Agreement is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement) or if any Guarantor repudiates or revokes or purports to
repudiate or revoke any such guaranty;

 

8.9     Security Documents. If the Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected and, (except to the extent of Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens
or the interests of lessors under Capital Leases) first priority Lien on the
Collateral covered thereby, except as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement;

 

8.10    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

 

8.11     Change of Control. A Change of Control shall occur, whether directly or
indirectly.

 

9.

RIGHTS AND REMEDIES.

 

9.1     Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall, in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:

 

(a)     by written notice to Borrowers, (i) declare the principal of, and any
and all accrued and unpaid interest and fees in respect of, the Loans and all
other Obligations (other than the Bank Product Obligations), whether evidenced
by this Agreement or by any of the other Loan Documents to be immediately due
and payable, whereupon the same shall become and be immediately due and payable
and Borrowers shall be obligated to repay all of such Obligations in full,
without presentment, demand, protest, or further notice or other requirements of
any kind, all of which are hereby expressly waived by each Borrower, and (ii)
direct Borrowers to provide (and Borrowers agree that upon receipt of such
notice Borrowers will provide) Letter of Credit Collateralization to Agent to be
held as security for Borrowers’ reimbursement obligations for drawings that may
subsequently occur under issued and outstanding Letters of Credit;

 

-92-

--------------------------------------------------------------------------------

 

 

(b)     by written notice to Borrowers, declare the Commitments terminated,
whereupon the Commitments shall immediately be terminated together with (i) any
obligation of any Revolving Lender to make Revolving Loans, (ii) the obligation
of the Swing Lender to make Swing Loans, and (iii) the obligation of Issuing
Bank to issue Letters of Credit; and

 

(c)     exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity; provided, that
with respect to any Event of Default resulting solely from failure of Borrowers
to comply with the financial covenant set forth in Section 7, neither Agent nor
the Required Lenders may exercise the foregoing remedies in this Section 9.1
until the date that is ten Business Days after the day on which financial
statements are required to be delivered for the applicable month or fiscal
quarter (as applicable).

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Borrowers’ or their
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Parent and Borrowers.

 

9.2     Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

 

9.3     [Reserved].

 

10.

WAIVERS; INDEMNIFICATION.

 

10.1   Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.

 

-93-

--------------------------------------------------------------------------------

 

 

10.2    The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Loan
Parties.

 

10.3   Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, the Issuing Bank, and each
Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided, that Borrowers
shall not be liable for costs and expenses (including attorneys’ fees) of any
Lender (other than Wells Fargo) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Loan Parties’
and their Subsidiaries’ compliance with the terms of the Loan Documents
(provided, that the indemnification in this clause (a) shall not extend to (i)
disputes solely between or among the Lenders that do not involve any acts
or omissions of any Loan Party, or (ii) disputes solely between or among the
Lenders and their respective Affiliates that do not involve any acts
or omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders
unless the dispute involves an act or omission of a Loan Party) relative to
disputes between or among Agent on the one hand, and one or more Lenders, or one
or more of their Affiliates, on the other hand, or (iii) any claims for Taxes,
which shall be governed by Section 16, other than Taxes which relate to
primarily non-Tax claims), (b) with respect to any actual or prospective
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, the making of any Loans or issuance of any Letters of Credit
hereunder, or the use of the proceeds of the Loans or the Letters of Credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by any Loan Party or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties of any Loan Party or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, no Borrower shall have any obligation
to any Indemnified Person under this Section 10.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person or its officers, directors, employees, attorneys, or agents.
This provision shall survive the termination of this Agreement and the repayment
in full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

 

-94-

--------------------------------------------------------------------------------

 

 

11.

NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:

 

If to any Loan Party:

c/o Insteel Wire Products Company

1373 Boggs Drive

 

Mount Airy, North Carolina 27030

 

Attn: Michael C. Gazmarian

 

Fax No. (336) 786-2144

   

with copies to:

Insteel Industries, Inc.

 

1373 Boggs Drive

 

Mount Airy, North Carolina 27030

 

Attn: James F. Petelle, Vice President- Administration

 

Fax No.: (336) 786-2144

   

with copies to:

Womble Bond Dickinson (US), LLP

 

One West Fourth Street

 

Winston-Salem, North Carolina 27101

 

Attn: Christopher Leon, Esq.

 

Fax No.: (336) 726-6932

   

If to Agent:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

1100 Abernathy Road, Suite 1600

 

Atlanta, Georgia 30328

 

Attn: Portfolio Manager – Insteel Wire Products Company

 

Fax No.: (877) 868-8171

   

with copies to:

Greenberg Traurig, LLP

 

3333 Piedmont Road,

 

Terminus 200, Suite 2500

 

Atlanta, Georgia 30305

 

Attn: John Dyer, Esq.

 

Fax No.: 678-553-2236

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).

 

-95-

--------------------------------------------------------------------------------

 

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

 

(a)     THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)     THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF
PARENT AND EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 

(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT AND
EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A “CLAIM”). EACH OF PARENT AND EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)    EACH OF PARENT AND EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

-96-

--------------------------------------------------------------------------------

 

 

(e)     NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

 

(f)     IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

 

(i)     WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

 

(ii)     THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 

(iii)    UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

 

-97-

--------------------------------------------------------------------------------

 

 

(iv)     EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER; PROVIDED, THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

 

(v)     THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

 

(vi)     THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE
WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

(vii)     THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

 

-98-

--------------------------------------------------------------------------------

 

 

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1     Assignments and Participations.

 

(a)     (i) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees (each, an “Assignee”), with the prior written consent
(such consent not be unreasonably withheld or delayed) of:

 

(A)     Borrowers; provided, that no consent of Borrowers shall be required (1)
if a Default or Event of Default has occurred and is continuing, or (2) in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than natural persons) of a Lender; provided further, that Borrowers shall
be deemed to have consented to a proposed assignment unless they object thereto
by written notice to Agent within ten Business Days after having received notice
thereof (it being acknowledged and agreed that such objection by Borrowers may
be based on Borrowers’ demonstration, to the satisfaction of the Agent, in its
Permitted Discretion, that the proposed assignee is a direct business competitor
(or an Affiliate thereof) of a Borrower); and

 

(B)     Agent, Swing Lender, and Issuing Bank.

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)     no assignment may be made to a natural person,

 

(B)     no assignment may be made to a Loan Party or an Affiliate of a Loan
Party,

 

(C)     the amount of the Commitments and the other rights and obligations of
the assigning Lender hereunder and under the other Loan Documents subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to Agent) shall be in a minimum
amount (unless waived by Agent) of $5,000,000 (except such minimum amount shall
not apply to (I) an assignment or delegation by any Lender to any other Lender,
an Affiliate of any Lender, or a Related Fund of such Lender, or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),

 

(D)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement,

 

(E)     the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,

 

(F)     unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent’s separate account, a processing fee in the amount of $3,500,
and

 

(G)     the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

 

-99-

--------------------------------------------------------------------------------

 

 

(b)     From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).

 

(c)     By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

 

(d)     Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

 

-100-

--------------------------------------------------------------------------------

 

 

(e)     Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decrease the amount or postpone the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

 

(f)     In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its Subsidiaries and
their respective businesses.

 

(g)     Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement to secure obligations of such
Lender, including any pledge in favor of any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law; provided, that no such
pledge shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)     Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain,
or cause to be maintained, a register (the “Register”) on which it enters the
name and address of each Lender as the registered owner of the Loan (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any portion of its portion of the Loan to an Affiliate of such Lender or
a Related Fund of such Lender (i) a Registered Loan (and the registered note, if
any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide) and (ii) any assignment or sale of all or part
of such Registered Loan (and the registered note, if any, evidencing the same)
may be effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of its Loan to an Affiliate of such Lender or a
Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register.

 

-101-

--------------------------------------------------------------------------------

 

 

(i)     In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(j)     Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register to the extent it has one) available for review
by Borrowers from time to time as Borrowers may reasonably request.

 

13.2     Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

 

14.

AMENDMENTS; WAIVERS.

 

14.1     Amendments and Waivers.

 

(a)     No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Parent or any Borrower therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent at the written request of the Required Lenders) and the Loan
Parties that are party thereto and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, that no such waiver, amendment, or consent shall, unless
in writing and signed by all of the Lenders directly affected thereby and all of
the Loan Parties that are party thereto, do any of the following:

 

(i)     increase the amount of or extend the expiration date of any Commitment
of any Lender or amend, modify, or eliminate the last sentence of Section
2.4(c),

 

-102-

--------------------------------------------------------------------------------

 

 

(ii)     postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

(iii)     reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

 

(iv)     amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,

 

(v)     amend, modify, or eliminate Section 3.1 or 3.2,

 

(vi)     amend, modify, or eliminate Section 15.11,

 

(vii)     other than as permitted by Section 15.11, release or contractually
subordinate Agent’s Lien in and to any of the Collateral,

 

(viii)     amend, modify, or eliminate the definitions of “Required Lenders”,
Supermajority Lenders or “Pro Rata Share”,

 

(ix)     other than in connection with a merger, liquidation, dissolution or
sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,

 

(x)     amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
(ii) or (iii),

 

(xi)     at any time that any Real Property is included in the Collateral, add,
increase, renew or extend any Loan, Letter of Credit or Commitment hereunder
until the completion of flood due diligence, documentation and coverage as
required by the Flood Laws or as otherwise satisfactory to all Lenders, or

 

(xii)     amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties,
Affiliates of a Loan Party, or Sponsor Affiliated Entities;

 

(b)     No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,

 

(i)     the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),

 

(ii)     any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;

 

-103-

--------------------------------------------------------------------------------

 

 

(c)     No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Supermajority Lenders,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts, Eligible Inventory,
Eligible Raw Material Inventory, and Eligible Work-in-Process Inventory) that
are used in such definition to the extent that any such change results in more
credit being made available to Borrowers based upon the Borrowing Base, but not
otherwise, or the definition of Maximum Revolver Amount;

 

(d)     No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders;

 

(e)     No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders; and

 

(f)     Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and (ii)
any amendment, waiver, modification, elimination, or consent of or with respect
to any provision of this Agreement or any other Loan Document may be entered
into without the consent of, or over the objection of, any Defaulting Lender
other than any of the matters governed by Section 14.1(a)(i) through (iii) that
affect such Lender.

 

14.2     Replacement of Certain Lenders.

 

(a)     If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least five Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

 

(b)     Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit, and (iii) Funding Losses). If the
Non-Consenting Lender or Tax Lender, as applicable, shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, Agent may, but shall not be required to, execute and
deliver such Assignment and Acceptance in the name or and on behalf of the
Non-Consenting Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Non-Consenting
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Non-Consenting
Lender or Tax Lender, as applicable, shall be made in accordance with the terms
of Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Non-Consenting Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Non-Consenting Lender or Tax Lender, as
applicable, shall remain obligated to make the Non-Consenting Lender’s or Tax
Lender’s, as applicable, Pro Rata Share of Revolving Loans and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of participations in such Letters of Credit.

 

-104-

--------------------------------------------------------------------------------

 

 

14.3     No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Parent and Borrowers
of any provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15.

AGENT; THE LENDER GROUP.

 

15.1    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters, (b)
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, or to
take any other action with respect to any Collateral or Loan Documents which may
be necessary to perfect, and maintain perfected, the security interests and
Liens upon Collateral pursuant to the Loan Documents, (c) make Revolving Loans,
for itself or on behalf of Lenders, as provided in the Loan Documents, (d)
exclusively receive, apply, and distribute payments and proceeds of the
Collateral as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to any Loan Party or its Subsidiaries, the
Obligations, the Collateral, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

 

-105-

--------------------------------------------------------------------------------

 

 

15.2     Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

15.3     Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Loan Party or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Loan Party or its
Subsidiaries. No Agent-Related Person shall have any liability to any Lender,
and Loan Party or any of their respective Affiliates if any request for a Loan,
Letter of Credit or other extension of credit was not authorized by the
applicable Borrower. Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law or regulation.

 

15.4     Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

 

-106-

--------------------------------------------------------------------------------

 

 

15.5     Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

 

15.6     Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of any Loan Party and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

 

-107-

--------------------------------------------------------------------------------

 

 

15.7     Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
payments or proceeds of the Collateral received by Agent to reimburse Agent for
such out-of-pocket costs and expenses prior to the distribution of any amounts
to Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by the Loan Parties and their Subsidiaries, each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender’s
ratable share thereof. Whether or not the transactions contemplated hereby are
consummated, each of the Lenders, on a ratable basis, shall indemnify and defend
the Agent-Related Persons (to the extent not reimbursed by or on behalf of
Borrowers and without limiting the obligation of Borrowers to do so) from and
against any and all Indemnified Liabilities; provided, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make a Revolving Loan or other extension of
credit hereunder. Without limitation of the foregoing, each Lender shall
reimburse Agent upon demand for such Lender’s ratable share of any costs or out
of pocket expenses (including attorneys, accountants, advisors, and consultants
fees and expenses) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Loan Document to the extent that Agent is not reimbursed for such expenses
by or on behalf of Borrowers. The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Agent.

 

15.8     Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Loan Party and its Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Loan Party or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Loan Party or such other Person and that prohibit
the disclosure of such information to the Lenders (or Bank Product Providers),
and the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.

 

15.9     Successor Agent. Agent may resign as Agent upon 30 days (ten days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or a Default or Event of Default has
occurred and is continuing) and without any notice to the Bank Product
Providers. If Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Borrowers (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that Agent’s resignation is effective, it is acting
as Issuing Bank or the Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank or the Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit, or to make Swing Loans. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Borrowers, a successor Agent. If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 

-108-

--------------------------------------------------------------------------------

 

 

15.10   Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with any Loan Party and its Subsidiaries and Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group
(or the Bank Product Providers). The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding a Loan
Party or its Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of such Loan Party or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

 

-109-

--------------------------------------------------------------------------------

 

 

15.11   Collateral Matters.

 

(a)     The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by the Loan Parties and their
Subsidiaries of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Borrowers certify to Agent that the sale or disposition is permitted under
Section 6.4 (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which no Loan Party or any of
its Subsidiaries owned any interest at the time Agent’s Lien was granted nor at
any time thereafter, (iv) constituting property leased or licensed to a Loan
Party or its Subsidiaries under a lease or license that has expired or is
terminated in a transaction permitted under this Agreement, or (v) in connection
with a credit bid or purchase authorized under this Section 15.11. The Loan
Parties and the Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, based upon the instruction of the Required Lenders, to (a) consent to the
sale of, credit bid, or purchase (either directly or indirectly through one or
more entities) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363 of
the Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy. In connection
with any such credit bid or purchase, (i) the Obligations owed to the Lenders
and the Bank Product Providers shall be entitled to be, and shall be, credit bid
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not impair or unduly delay the ability of Agent to credit bid or purchase
at such sale or other disposition of the Collateral and, if such contingent or
unliquidated claims cannot be estimated without impairing or unduly delaying the
ability of Agent to credit bid at such sale or other disposition, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the Collateral that is the subject of such credit bid or purchase) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or purchase
(or in the Equity Interests of the any entities that are used to consummate such
credit bid or purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by any entities used to consummate such credit bid or purchase
and in connection therewith Agent may reduce the Obligations owed to the Lenders
and the Bank Product Providers (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration; provided, that
Bank Product Obligations not entitled to the application set forth in Section
2.4(b)(iii)(J) shall not be entitled to be, and shall not be, credit bid, or
used in the calculation of the ratable interest of the Lenders and Bank Product
Providers in the Obligations which are credit bid. Except as provided above,
Agent will not execute and deliver a release of any Lien on any Collateral
without the prior written authorization of (y) if the release is of all or
substantially all of the Collateral, all of the Lenders (without requiring the
authorization of the Bank Product Providers), or (z) otherwise, the Required
Lenders (without requiring the authorization of the Bank Product Providers).
Upon request by Agent or Borrowers at any time, the Lenders will (and if so
requested, the Bank Product Providers will) confirm in writing Agent’s authority
to release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, that (1) anything to the contrary contained in any
of the Loan Documents notwithstanding, Agent shall not be required to execute
any document or take any action necessary to evidence such release on terms
that, in Agent’s opinion, could expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly released) upon (or obligations of Borrowers in respect of) any
and all interests retained by any Borrower, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. Each Lender
further hereby irrevocably authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to irrevocably authorize)
Agent, at its option and in its sole discretion, to subordinate (by contract or
otherwise) any Lien granted to or held by Agent on any property under any Loan
Document (a) to the holder of any Permitted Lien on such property if such
Permitted Lien secures purchase money Indebtedness (including Capitalized Lease
Obligations) which constitute Permitted Indebtedness and (b) to the extent Agent
has the authority under this Section 15.11 to release its Lien on such property.
Notwithstanding the provisions of this Section 15.11, the Agent shall be
authorized, without the consent of any Lender and without the requirement that
an asset sale consisting of the sale, transfer or other disposition having
occurred, to release any security interest in any building, structure or
improvement located in an area determined by the Federal Emergency Management
Agency to have special flood hazards.

 

(b)     Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) (i) to verify or assure that the Collateral exists or is
owned by a Loan Party or any of its Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to verify or assure
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.

 

-110-

--------------------------------------------------------------------------------

 

 

15.12   Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)     Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Loan Party or its
Subsidiaries or any deposit accounts of any Loan Party or its Subsidiaries now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by Agent,
take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings to enforce any Loan Document against any Borrower or
any Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

 

(b)     If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

15.13   Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

 

15.14   Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

 

-111-

--------------------------------------------------------------------------------

 

 

15.15   Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

 

15.16    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

 

(a)     is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
any Loan Party or its Subsidiaries (each, a “Report”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,

 

(b)     expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c)     expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding the Loan Parties
and their Subsidiaries and will rely significantly upon Parent’s and its
Subsidiaries’ books and records, as well as on representations of Borrowers’
personnel,

 

(d)     agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and

 

(e)     without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to Agent that has not
been contemporaneously provided by such Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Loan Party or such Subsidiary, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
Borrowers a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender.

 

-112-

--------------------------------------------------------------------------------

 

 

15.17   Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

 

15.18   Lead Arranger. Lead Arranger in such capacity, shall not have any right,
power, obligation, liability, responsibility, or duty under this Agreement other
than those applicable to it in its capacity as a Lender, as Agent, as Swing
Lender, or as Issuing Bank. Without limiting the foregoing, Lead Arranger, in
such capacity, shall not have or be deemed to have any fiduciary relationship
with any Lender or any Loan Party. Each Lender, Agent, Swing Lender, Issuing
Bank, and each Loan Party acknowledges that it has not relied, and will not
rely, on the Lead Arrangers in deciding to enter into this Agreement or in
taking or not taking action hereunder. Lead Arranger, in such capacity, shall be
entitled to resign at any time by giving notice to Agent and Borrowers.

 

16.

WITHHOLDING TAXES.

 

16.1     Payments. All payments made by any Loan Party under any Loan Document
will be made free and clear of, and without deduction or withholding for, any
Taxes, except as otherwise required by applicable law, and in the event any
deduction or withholding of Taxes is required, the applicable Loan Party shall
make the requisite withholding, promptly pay over to the applicable Governmental
Authority the withheld tax, and furnish to Agent as promptly as possible after
the date the payment of any such Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by the Loan Parties.
Furthermore, if any such Tax is an Indemnified Taxes or an Indemnified Tax is so
levied or imposed, the Loan Parties agree to pay the full amount of such
Indemnified Taxes and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, any note, or Loan Document,
including any amount paid pursuant to this Section 16.1 after withholding or
deduction for or on account of any Indemnified Taxes, will not be less than the
amount provided for herein. The Loan Parties will promptly pay any Other Taxes
or reimburse Agent for such Other Taxes upon Agent's demand. The Loan Parties
shall jointly and severally indemnify each Indemnified Person (as defined in
Section 10.3) (collectively a “Tax Indemnitee”) for the full amount of
Indemnified Taxes arising in connection with this Agreement or any other Loan
Document or breach thereof by any Loan Party (including any Indemnified Taxes
imposed or asserted on, or attributable to, amounts payable under this Section
16) imposed on, or paid by, such Tax Indemnitee and all reasonable costs and
expenses related thereto (including fees and disbursements of attorneys and
other tax professionals), as and when they are incurred and irrespective of
whether suit is brought, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority (other than
Indemnified Taxes and additional amounts that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Tax Indemnitee). The obligations of the Loan Parties under
this Section 16 shall survive the termination of this Agreement, the resignation
and replacement of the Agent, and the repayment of the Obligations.

 

-113-

--------------------------------------------------------------------------------

 

 

16.2     Exemptions.

 

(a)     If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) and the
Administrative Borrower on behalf of all Borrowers one of the following before
receiving its first payment under this Agreement:

 

(i)     if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception, (A)
a statement of the Lender or Participant, signed under penalty of perjury, that
it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to Borrowers within
the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with proper attachments
as applicable);

 

(ii)     if such Lender or Participant is entitled to claim an exemption from,
or a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;

 

(iii)     if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

 

(iv)     if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (including a withholding statement and copies
of the tax certification documentation for its beneficial owner(s) of the income
paid to the intermediary, if required based on its status provided on the Form
W-8IMY); or

 

(v)     a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

 

(b)     Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and
promptly notify Agent and Administrative Borrower (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(c)     If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, or the providing of or delivery of such
forms in the Lender's reasonable judgment would not subject such Lender to any
material unreimbursed cost or expense or materially prejudice the legal or
commercial position of such Lender (or its Affiliates); provided, further, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including its tax
returns). Each Lender and each Participant shall provide new forms (or successor
forms) upon the expiration or obsolescence of any previously delivered forms and
promptly notify Agent and Administrative Borrower (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

-114-

--------------------------------------------------------------------------------

 

 

(d)     If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable. Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

 

(e)     If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by Agent (or,
in the case of a Participant, the Lender granting the participation) such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Agent (or, in the case of a Participant, the Lender granting the
participation) as may be necessary for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (e), "FATCA"
shall include any amendments made to FATCA after the date of this Agreement.

 

16.3     Reductions.

 

(a)     If a Lender or a Participant is subject to an applicable withholding
tax, Agent (or, in the case of a Participant, the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
an amount equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

 

(b)     If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

-115-

--------------------------------------------------------------------------------

 

 

16.4     Refunds. If Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes to which the Loan Parties have
paid additional amounts pursuant to this Section 16, so long as no Default or
Event of Default has occurred and is continuing, it shall pay over such refund
to the Administrative Borrower on behalf of the Loan Parties (but only to the
extent of payments made, or additional amounts paid, by the Loan Parties under
this Section 16 with respect to Indemnified Taxes giving rise to such a refund),
net of all out-of-pocket expenses of Agent or such Lender and without interest
(other than any interest paid by the applicable Governmental Authority with
respect to such a refund); provided, that the Loan Parties, upon the request of
Agent or such Lender, agrees to repay the amount paid over to the Loan Parties
(plus any penalties, interest or other charges, imposed by the applicable
Governmental Authority, other than such penalties, interest or other charges
imposed as a result of the willful misconduct or gross negligence of Agent or
Lender hereunder as finally determined by a court of competent jurisdiction) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything in this
Agreement to the contrary, this Section 16 shall not be construed to require
Agent or any Lender to make available its tax returns (or any other information
which it deems confidential) to Loan Parties or any other Person or require
Agent or any Lender to pay any amount to an indemnifying party pursuant to
Section 16.4, the payment of which would place Agent or such Lender (or their
Affiliates) in a less favorable net after-Tax position than such Person would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

 

17.

GENERAL PROVISIONS.

 

17.1     Effectiveness. This Agreement shall be binding and deemed effective
when executed by Parent, each Borrower, Agent, and each Lender whose signature
is provided for on the signature pages hereof.

 

17.2     Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 

17.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Parent or any Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

17.4     Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

-116-

--------------------------------------------------------------------------------

 

 

17.5     Bank Product Providers. Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

 

17.6     Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

 

17.7     Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

-117-

--------------------------------------------------------------------------------

 

 

17.8     Revival and Reinstatement of Obligations; Certain Waivers.

 

(a)     If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or
recoverable obligations or transfers (each, a “Voidable Transfer”), or
because such member of the Lender Group or Bank Product Provider elects to do so
on the reasonable advice of its counsel in connection with a claim that the
payment, transfer, or incurrence is or may be a Voidable Transfer, then, as to
any such Voidable Transfer, or the amount thereof that such member of the Lender
Group or Bank Product Provider elects to repay, restore, or return (including
pursuant to a settlement of any claim in respect thereof), and as to all
reasonable costs, expenses, and attorneys’ fees of such member of the Lender
Group or Bank Product Provider related thereto, (i) the liability of the Loan
Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist, and (ii) Agent’s Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made.  If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated, or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing
such liability. This provision shall survive the termination of this Agreement
and the repayment in full of the Obligations.

 

(b)     [Reserved.]

 

17.9     Confidentiality.

 

(a)     Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers); provided, that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided, that (x) prior to any disclosure under this clause
(iv), the disclosing party agrees to provide Borrowers with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by Borrowers,
(vi) as requested or required by any Governmental Authority pursuant to any
subpoena or other legal process; provided, that (x) prior to any disclosure
under this clause (vi) the disclosing party agrees to provide Borrowers with
prior written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice to Borrowers pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such Governmental
Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement; provided, that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that prior to any disclosure to any Person (other than any Loan Party,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel) under this clause (ix) with respect to litigation involving any Person
(other than any Borrower, Agent, any Lender, any of their respective Affiliates,
or their respective counsel), the disclosing party agrees to provide Borrowers
with prior written notice thereof, and (x) in connection with, and to the extent
reasonably necessary for, the exercise of any secured creditor remedy under this
Agreement or under any other Loan Document.

 

-118-

--------------------------------------------------------------------------------

 

 

(b)     Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.

 

(c)     Each Loan Party agrees that Agent may make materials or information
provided by or on behalf of Borrowers hereunder (collectively, “Borrower
Materials”) available to the Lenders by posting the Communications on
IntraLinks, SyndTrak or a substantially similar secure electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available.”
Agent does not warrant the accuracy or completeness of the Borrower Materials,
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by Agent in connection with the Borrower Materials or the
Platform. In no event shall Agent or any of the Agent-Related Persons have any
liability to the Loan Parties, any Lender or any other person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or Agent’s transmission of communications through the
Internet, except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct. Each Loan Party
further agrees that certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

 

-119-

--------------------------------------------------------------------------------

 

 

17.10   Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.

 

17.11   Patriot Act; Due Diligence. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act. In
addition, Agent and each Lender shall have the right to periodically conduct due
diligence on all Loan Parties, their senior management and key principals and
legal and beneficial owners. Each Loan Party agrees to cooperate in respect of
the conduct of such due diligence and further agrees that the reasonable costs
and charges for any such due diligence by Agent shall constitute Lender Group
Expenses hereunder and be for the account of Borrowers.

 

17.12    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

17.13    Insteel Wire Products Company as Agent for Borrowers. Each Borrower
hereby irrevocably appoints Insteel Wire Products Company as the borrowing agent
and attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Revolving Loans and Letters of Credit obtained for the benefit of any Borrower
and all other notices and instructions under this Agreement and the other Loan
Documents (and any notice or instruction provided by Administrative Borrower
shall be deemed to be given by Borrowers hereunder and shall bind each
Borrower), (b) to receive notices and instructions from members of the Lender
Group (and any notice or instruction provided by any member of the Lender Group
to the Administrative Borrower in accordance with the terms hereof shall be
deemed to have been given to each Borrower), (c) to enter into Bank Product
Provider Agreements on behalf of Borrowers and their Subsidiaries, and (d) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. It is understood that the handling of the Loan Account and Collateral
in a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Borrower as a result
hereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (i) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

 

-120-

--------------------------------------------------------------------------------

 

 

17.14    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)      a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

17.15   Effect of Restatement. The execution and delivery of this Agreement
shall not constitute a novation, waiver, release or modification of any rights,
claims or remedies of Agent or the Existing Lenders under the Existing Credit
Agreement, or any indebtedness or other obligations owing to Agent or the
Existing Lenders thereunder or any Liens created in connection therewith.
Amounts in respect of interest, fees, and other amounts payable to or for the
account of the Agent and the Existing Lenders shall be calculated in accordance
with the provisions of the Existing Credit Agreement with respect to any period
(or a portion of any period) ending prior to the Closing Date. Amounts in
respect of interest, fees, and other amounts payable to or for the account of
the Agent and the Lenders shall be calculated in accordance with the provisions
of this Agreement with respect to any period (or a portion of any period)
commencing on or after the Closing Date.

 

[Signature pages to follow.]

 

-121-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

PARENT:

INSTEEL INDUSTRIES, INC., 
a North Carolina corporation

         

By:

/s/ Michael C. Gazmarian

 

Name:

Michael C. Gazmarian

 

Title:

Vice President, Chief Financial Officer and Treasurer

   

BORROWER:

INSTEEL WIRE PRODUCTS COMPANY 
a North Carolina corporation

         

By:

/s/ Michael C. Gazmarian

 

Name:

Michael C. Gazmarian

 

Title:

Vice President, Chief Financial Officer and Treasurer

 

-122-

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, 

as Agent and as a Lender

         

By:

/s/ Reggie Claus

 

Name:

C. Reggie Claus

 

Title:

Authorized Signatory

           

 

-123-

 